Exhibit 10.1


EXECUTION VERSION






CREDIT AGREEMENT
dated as of
January 11, 2017
among
CONVERGYS CORPORATION,
The Lenders Party Hereto,
CITIBANK, N.A.,
as Administrative Agent,
BANK OF AMERICA, N.A.,
as Syndication Agent,


and


PNC BANK, NATIONAL ASSOCIATION,
 THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
U.S. BANK NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
___________________________
CITIGROUP GLOBAL MARKETS INC.
and
MERRILL, LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page


ARTICLE I Definitions
1

SECTION 1.01.Defined Terms    1
SECTION 1.02.Classification of Loans and Borrowings    28
SECTION 1.03.Terms Generally    28
SECTION 1.04.Accounting Terms; GAAP    28
SECTION 1.05.Currency Translation    29


ARTICLE II The Credits
29

SECTION 2.01.Commitments    29
SECTION 2.02.Loans and Borrowings    29
SECTION 2.03.Requests for Borrowings    30
SECTION 2.04.Competitive Bid Procedure    31
SECTION 2.05.Incremental Facilities    34
SECTION 2.06.Funding of Borrowings    37
SECTION 2.07.Letters of Credit    38
SECTION 2.08.Interest Elections    44
SECTION 2.09.Termination and Reduction of Commitments; Extension of the Maturity
Date    45
SECTION 2.10.Repayment of Loans; Evidence of Debt    47
SECTION 2.11.Prepayment of Loans    48
SECTION 2.12.Fees    49
SECTION 2.13.Interest    51
SECTION 2.14.Alternate Rate of Interest    52
SECTION 2.15.Increased Costs    53
SECTION 2.16.Break Funding Payments    54
SECTION 2.17.Taxes    55
SECTION 2.18.Payments Generally; Pro Rata Treatment; Sharing of Set-offs    59
SECTION 2.19.Mitigation Obligations; Replacement of Lenders    60
SECTION 2.20.Defaulting Lenders    62
SECTION 2.21.Illegality    64


ARTICLE III Representations and Warranties
65

SECTION 3.01.Organization; Powers    65
SECTION 3.02.Authorization; Enforceability    65
SECTION 3.03.Governmental Approvals; No Conflicts    65
SECTION 3.04.Financial Condition; No Material Adverse Change    65
SECTION 3.05.Properties    66


i



--------------------------------------------------------------------------------





SECTION 3.06.Litigation and Environmental Matters    66
SECTION 3.07.Compliance with Laws and Agreements    66
SECTION 3.08.Investment Company Status    67
SECTION 3.09.Taxes    67
SECTION 3.10.ERISA    67
SECTION 3.11.Disclosure    67
SECTION 3.12.Use of Proceeds    67
SECTION 3.13.Subsidiaries    68
SECTION 3.14.Anti-Corruption Laws and Sanctions Laws    68
SECTION 3.15.EEA Financial Institutions    68


ARTICLE IV Conditions
68

SECTION 4.01.[reserved]    68
SECTION 4.02.Effectiveness of this Agreement and Commitments    68
SECTION 4.03.Each Credit Event    70
SECTION 4.04.Initial Advance to Each Designated Subsidiary    70


ARTICLE V Affirmative Covenants
71

SECTION 5.01.Financial Statements and Other Information    72
SECTION 5.02.Notices of Material Events    73
SECTION 5.03.Existence; Conduct of Business    74
SECTION 5.04.Payment of Obligations    74
SECTION 5.05.Maintenance of Properties; Insurance    74
SECTION 5.06.Books and Records; Inspection Rights    74
SECTION 5.07.Compliance with Laws    74
SECTION 5.08.Use of Proceeds and Letters of Credit    74
SECTION 5.09.Guarantee Requirement    75


ARTICLE VI Negative Covenants
75

SECTION 6.01.Priority Indebtedness    75
SECTION 6.02.Liens    77
SECTION 6.03.Sale and Lease‑Back Transactions    78
SECTION 6.04.Fundamental Changes    78
SECTION 6.05.Transactions with Affiliates    79
SECTION 6.06.Restrictive Agreements    80
SECTION 6.07.Hedging Agreements    80
SECTION 6.08.Interest Coverage Ratio    80
SECTION 6.09.Total Net Leverage Ratio    80
SECTION 6.10.Restricted Payments    80


ARTICLE VII Events of Default
81



ii



--------------------------------------------------------------------------------





ARTICLE VIII The Administrative Agent
84

ARTICLE IX Miscellaneous
86

SECTION 9.01.Notices    86
SECTION 9.02.Waivers; Amendments    88
SECTION 9.03.Expenses; Indemnity; Damage Waiver    89
SECTION 9.04.Successors and Assigns    91
SECTION 9.05.Survival    95
SECTION 9.06.Counterparts; Integration    95
SECTION 9.07.Severability    96
SECTION 9.08.Right of Setoff    96
SECTION 9.09.Governing Law; Jurisdiction; Consent to Service of Process    96
SECTION 9.10.WAIVER OF JURY TRIAL    97
SECTION 9.11.Headings    97
SECTION 9.12.Confidentiality    97
SECTION 9.13.USA PATRIOT Act    98
SECTION 9.14.Release of Guarantees    98
SECTION 9.15.Interest Rate Limitation    98
SECTION 9.16.Non-Public Information    99
SECTION 9.17.No Fiduciary Duty    99
SECTION 9.18.Designated Subsidiaries    100
SECTION 9.19.Waiver of Break Funding Payments    102
SECTION 9.20.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    102




SCHEDULES:
Schedule 2.01 — Commitments
Schedule 3.13 — Material Subsidiaries
Schedule 6.01 — Existing Indebtedness


EXHIBITS.
Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Borrowing Request
Exhibit C — Form of Guarantee and Contribution Agreement
Exhibit D — Form of Interest Election Request
Exhibit E — Form of Solvency Certificate
Exhibit F — Form of Designation Agreement
Exhibit G-1 — Form of U.S. Tax Compliance Certificate for Foreign Lenders that
are
not Partnerships for U.S. Federal Income Tax Purposes
Exhibit G-2 — Form of U.S. Tax Compliance Certificate for Non-U.S. Participants


iii



--------------------------------------------------------------------------------





that are not Partnerships for U.S. Federal Income Tax Purposes
Exhibit G-3 — Form of U.S. Tax Compliance Certificate for Non-U.S. Participants
that are Partnerships for U.S. Federal Income Tax Purposes
Exhibit G-4 — Form of U.S. Tax Compliance Certificate for Foreign Lenders that
are
Partnerships for U.S. Federal Income Tax Purposes






iv



--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of January 11, 2017, among CONVERGYS CORPORATION, an
Ohio corporation; the Lenders party hereto and CITIBANK, N.A., as Administrative
Agent.
The Company (such term and each other capitalized term not otherwise defined in
this preamble having the meaning assigned in Article I below), the lenders from
time to time party thereto and the Administrative Agent have previously entered
into a Credit Agreement dated as of February 28, 2014 (the “Existing Credit
Agreement”). The Company has requested that the Existing Credit Agreement be
replaced with this Agreement, and that the Lenders extend credit to enable the
Company to borrow (i) $215,000,000 aggregate principal amount of term loans on
the Effective Date and (ii) the Borrowers to borrow on a revolving credit basis
on and after the Effective Date and at any time and from time to time prior to
the Maturity Date an aggregate principal amount not in excess of $300,000,000
(subject to increase or decrease as provided in Sections 2.05 and 2.09,
respectively) at any time outstanding. The Company has also requested the
Lenders to establish procedures pursuant to which the Borrowers may invite the
Lenders to bid on an uncommitted basis on short-term borrowings by any Borrower
maturing on or prior to the Maturity Date. The proceeds of borrowings hereunder
are to be used as described in Section 5.08.
The Lenders are willing to extend such credit to the Borrowers on the terms and
subject to the conditions herein set forth.
Accordingly, the parties hereto agree as follows:

ARTICLE I
Definitions

SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.







--------------------------------------------------------------------------------

2


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agents” means the Administrative Agent, the Syndication Agent and the
Co-Documentation Agents.
“Agreement” means this Credit Agreement, as the same may hereafter be modified,
supplemented or amended from time to time.
“Aggregate Revolving Commitment” means the sum of the Revolving Commitments of
all the Revolving Lenders.
“Aggregate Revolving Exposure” means the sum of the Revolving Credit Exposures
of all the Revolving Lenders.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a
Borrowing with a one month Interest Period commencing on such day (or, if such
day is not a Business Day, the immediately preceding Business Day) plus 1.00%.
For purposes of clause (c) of the preceding sentence, the Adjusted LIBO Rate on
any day shall be based on the rate per annum appearing on the Reuters “LIBOR01”
screen (or on any successor or substitute screen provided by Reuters, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to US Dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to such day
for deposits in US Dollars with a maturity of one month. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
“Alternative Currency” means Pounds Sterling, Euros, Canadian Dollars or
Australian Dollars.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the U.K. Bribery Act 2010 and all other laws, rules, and regulations of
any jurisdiction applicable to the Company and its Subsidiaries concerning or
relating to bribery, money laundering or corruption.
“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time. If all the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be







--------------------------------------------------------------------------------

3


determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments.
“Applicable Rate” means, for any day, (a) with respect to any Initial Term
Loans, the applicable number of basis points per annum set forth below under the
caption “Eurodollar Spread” or “ABR Spread”, as the case may be, as determined
by reference to the Total Net Leverage Ratio, as set forth in the most recent
certificate of a Financial Officer received by the Administrative Agent pursuant
to Section 5.01(c), (b) with respect to any Incremental Term Loan, the
applicable number of basis points per annum for each Type of Loan as specified
in the Incremental Facility Agreement establishing the Incremental Term
Commitments in respect of such Incremental Term Loan and (c) with respect to any
Eurodollar Revolving Loan or ABR Revolving Loan, or with respect to the
commitment fees payable hereunder, as the case may be, the applicable number of
basis points per annum set forth below under the caption “Commitment Fee Rate”,
“Eurodollar Spread” or “ABR Spread”, as the case may be, as determined by
reference to the Total Net Leverage Ratio, as set forth in the most recent
certificate of a Financial Officer received by the Administrative Agent pursuant
to Section 5.01(c) (provided that, for purposes of determining the Applicable
Rate under clauses (a) and (c) with respect to any day from the Effective Date
until the first Business Day that immediately follows the date on which a
certificate of a Financial Officer is delivered pursuant to Section 5.01(c) in
respect of the fiscal quarter ending December 31, 2016, the Applicable Rate for
Category 4 shall apply):
 
Total Net Leverage Ratio
Commitment Fee Rate (basis points per annum)
Eurodollar Spread (basis points per annum)
ABR Spread (basis points per annum)
Category 1:
Greater than 2.25:1.00
40
225
125
Category 2:
Greater than 1.75:1.00 and less than or equal to 2.25:1.00
35
200
100
Category 3:
Greater than 1.00:100 and less than or equal to 1.75:1.00
30
175
75
Category 4:
Less than or equal to 1.00:1.00
25
150
50

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date the applicable certificate of a Financial Officer
is delivered pursuant to Section 5.01(c); provided, however, that “Category 1”
shall apply without regard to the Total Net Leverage Ratio (x) at any time after
the date on which any annual or quarterly financial statements were required to
have been delivered pursuant to Section 5.01(a) or Section 5.01(b) but were not
(or the certificate of a Financial Officer related to such financial statements
was required to have been delivered pursuant to Section 5.01(c) but was not)
delivered, commencing with the first Business Day immediately following such
date and continuing until the first Business Day immediately following the date
on which such financial statements are (or if later, such certificate related to
such financial statements is) delivered, or (y) at all times if an Event of
Default







--------------------------------------------------------------------------------

4


shall have occurred and be continuing. Notwithstanding anything to the contrary
in this definition, the determination of the Applicable Rate for any period
shall be subject to the provisions of Section 2.13(g).
“Approved Fund” has the meaning set forth in Section 9.04(b).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04) or, in the case of an assignment and assumption pursuant to
Section 2.19(b), by the Company and an assignee (with the consent of any party
whose consent is required by Section 2.19(b)), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.
“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it; provided that a Bankruptcy Event
shall not result solely by virtue of any ownership interest, or the acquisition
of any ownership interest, in such Person by a Governmental Authority so long as
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower Agent” has the meaning set forth in Section 9.18(c).
“Borrowers” means, collectively, the Company and the Subsidiaries of the Company
designated as the Designated Subsidiaries from time to time.







--------------------------------------------------------------------------------

5


“Borrowing” means (a) Loans of the same Class (other than Competitive Loans) and
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect or (b) a
Competitive Loan or group of Competitive Loans of the same Type made on the same
date and as to which a single Interest Period is in effect.
“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03, which shall be in the form of Exhibit B or any other form
approved by the Administrative Agent.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in US Dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that any lease (or other arrangement conveying the right to
use) required to be classified and accounted for as a capital lease where such
lease (or other arrangement) would not have been required to be so treated under
GAAP as in effect on the Effective Date, as a result of the effectiveness of the
Financial Accounting Standards Board Accounting Standards Codification Topic 842
(or any other accounting standard having a similar result or effect) (and
related interpretations) shall not be considered a Capital Lease Obligation for
purposes of this Agreement.
“Cash Equivalents” means, as at any date of determination, any instrument
included as “cash equivalents” on the most recent balance sheet of the Company
delivered pursuant to Section 5.01 (or, prior to the delivery of any such
balance sheet, on the Company’s balance sheet as of September 30, 2016), in each
case as determined in accordance with GAAP and, in the case of any Foreign
Subsidiary, other instruments maturing within one year after such date that are
customarily used by companies in the jurisdiction of such Foreign Subsidiary for
cash management purposes.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 25% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Company; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who were neither (i) nominated or approved by the board of
directors of the Company nor (ii) appointed by







--------------------------------------------------------------------------------

6


directors so nominated or approved; or (c) the acquisition of direct or indirect
Control of the Company by any Person or group.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation, implementation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided, however,
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and each request, rule, guideline or
directive thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or any United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Charges” has the meaning set forth in Section 9.15.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans, Incremental Term Loans or Competitive Loans, (b) any Commitment, refers
to whether such Commitment is an Initial Term Commitment, an Incremental Term
Commitment or a Revolving Commitment and (c) any Lender, refers to whether such
Lender has a Loan or Commitment of a particular Class. Additional Classes of
Loans, Borrowings, Commitments and Lenders may be established pursuant to
Section 2.05.
“Co-Documentation Agents” means PNC Bank, National Association, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., U.S. Bank National Association and Wells Fargo Bank,
National Association, in their capacities as co-documentation agents hereunder.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means a Revolving Commitment, an Initial Term Commitment, an
Incremental Term Commitment or any combination thereof (as the context
requires).
“Commitment Letter” means the Commitment Letter dated as of November 28, 2016,
among the Company, Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner
& Smith Incorporated and Bank of America, N.A.
“Communications” has the meaning set forth in Section 9.01.







--------------------------------------------------------------------------------

7


“Company” means Convergys Corporation, an Ohio corporation.
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
“Competitive Bid Request” means a request by a Borrower for Competitive Bids in
accordance with Section 2.04.
“Competitive Loan” means a Loan made pursuant to Section 2.04.
“Consenting Lender” has the meaning set forth in Section 2.09(d).
“Consolidated EBITDA” means, for any fiscal period, with respect to the Company
and the Consolidated Subsidiaries, Consolidated Net Income for such period plus,
to the extent deducted in computing such Consolidated Net Income, without
duplication, the sum of (a) income tax expense, (b) interest expense (including
the aggregate yield (expressed in US Dollars) obtained by the purchasers or
investors under any Securitization Transactions on their investments in accounts
receivable of the Company and the Subsidiaries during such period, determined in
accordance with generally accepted financial practice and the terms of such
Securitization Transactions), (c) depreciation and amortization expense, (d) any
non-cash extraordinary or non-cash non-recurring losses, (e) non-cash pension
settlement charges in respect of items that will not require cash payments to be
made in future periods, (f) other non-cash items (other than accruals) reducing
Consolidated Net Income and (g) extraordinary or non-recurring restructuring
charges (including severance costs) not to exceed (1) $30,000,000 for any period
of four fiscal quarters or (2) $90,000,000 during the term of this Agreement,
minus, to the extent added in computing such Consolidated Net Income, without
duplication, the sum of (i) interest income, (ii) any extraordinary or
non-recurring gains and (iii) other non-cash items increasing Consolidated Net
Income, and minus any cash payments made in respect of items reflected or to be
reflected as non-cash charges reducing Consolidated Net Income during past or
future periods, all as determined on a consolidated basis in accordance with
GAAP. In the event that there shall have occurred any acquisition or disposition
by the Company or a Subsidiary of a business or business unit during any period
for which Consolidated EBITDA is to be determined, such determination shall be
made on a pro forma basis ((x) except as provided in clause (y) below, in
accordance with Regulation S-X under the Securities Act of 1933 and (y) in the
case of any net cost savings, operating expense reductions or acquisition
synergies, in accordance with the definition of Cost Synergies) as if such
acquisition or disposition and any related incurrence or repayment of
Indebtedness had occurred on the first day of such period.







--------------------------------------------------------------------------------

8


“Consolidated Interest Expense” means, for any fiscal period, the aggregate of
all interest expense (excluding interest expense in respect of undrawn letters
of credit) of the Company and the Consolidated Subsidiaries for such period
that, in accordance with GAAP, is or should be included in “interest expense”
reflected in the income statement for the Company and the Consolidated
Subsidiaries (but excluding any amortization of original issue discount in
respect of the Company’s 5.75% Junior Subordinated Convertible Debentures due
September 2029), all as determined on a consolidated basis in accordance with
GAAP, plus, for any fiscal period, the aggregate yield (expressed in US Dollars)
obtained by the purchasers under any Securitization Transactions on their
investments in accounts receivable of the Company and the Subsidiaries during
such period, determined in accordance with generally accepted financial practice
and the terms of such Securitization Transactions. In the event that there shall
have occurred any acquisition or disposition by the Company or a Subsidiary of a
business or business unit during any period for which Consolidated Interest
Expense is to be determined, such determination shall be made on a pro forma
basis (in accordance with Regulation S-X under the Securities Act of 1933) as if
such acquisition or disposition and any related incurrence or repayment of
Indebtedness had occurred on the first day of such period.
“Consolidated Net Income” means, for any fiscal period, the net income or loss
of the Company and the Consolidated Subsidiaries for such period, determined on
a consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Subsidiary, (b) without limiting any permitted pro
forma determinations provided for elsewhere herein, the income or loss of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Company or any Subsidiary or the date that such Person’s
assets are acquired by the Company or any Subsidiary, (c) the income of any
Person in which any other Person (other than the Company or a wholly owned
Subsidiary or any director holding qualifying shares in accordance with
applicable law) has an equity interest, except to the extent of the amount of
dividends or other distributions actually paid to the Company or a wholly owned
Subsidiary by such Person during such period, and (d) any gains attributable to
sales of assets out of the ordinary course of business.
“Consolidated Subsidiary” means any Subsidiary that should be consolidated with
the Company for financial reporting purposes in accordance with GAAP.
“Consolidated Total Debt” means, at any time, all Indebtedness of the Company
and the Consolidated Subsidiaries at such time (but excluding any Indebtedness
in respect of undrawn letters of credit, any Indebtedness constituting bank
guarantees with respect to which no Person has made any demand for payment or







--------------------------------------------------------------------------------

9


performance thereunder and, for the avoidance of doubt, any performance bonds
that are accounted for as contingent liabilities in accordance with GAAP),
determined on a consolidated basis in accordance with GAAP, plus, without
duplication, the aggregate outstanding principal amount of all Securitization
Transactions, less the domestic unrestricted cash and Cash Equivalents of the
Company and its Subsidiaries (other than Foreign Subsidiaries), and less the
unrestricted cash and Cash Equivalents of the Company’s Foreign Subsidiaries to
the extent such cash and Cash Equivalents are permitted to be repatriated to a
domestic Loan Party without adverse tax or other consequence.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Cost Synergies” means, with respect to any period and without duplication, the
amount of net cost savings, operating expense reductions and acquisition
synergies projected by the Company in good faith to be realized (calculated on a
pro forma basis as though such items had been realized on the first day of such
period) as a result of actions taken or to be taken in connection with any
acquisition or disposition of a business or business unit by the Company or any
Subsidiary, net of the amount of actual benefits realized during such period
that are otherwise included in the calculation of Consolidated EBITDA from such
actions; provided that (A) a duly completed certificate signed by the chief
financial officer of the Company shall be delivered to the Administrative Agent
certifying that (x) such cost savings, operating expense reductions and
acquisition synergies are reasonably anticipated to be realized within the time
frames set forth in clause (y) below and factually supportable, in each case as
reasonably determined in good faith by the Company, and (y) such actions have
been taken or are to be taken within 18 months after the consummation of the
relevant acquisition or disposition that is expected to result in such cost
savings, expense reductions or acquisition synergies, (B) no cost savings,
operating expense reductions or acquisition synergies shall constitute Cost
Synergies to the extent duplicative of any expenses or charges otherwise added
to Consolidated Net Income when calculating Consolidated EBITDA, whether through
a pro forma adjustment or otherwise, for such period, (C) projected amounts (and
not yet realized) will not constitute Cost Synergies to the extent occurring
more than six full fiscal quarters after the specified action taken in order to
realize such projected cost savings, operating expense reductions and
acquisition synergies, (D) the aggregate amount of Cost Synergies for any period
of four fiscal quarters shall not exceed 20% of the Consolidated EBITDA for such
period (calculated without giving effect to any Cost Synergies).
“Credit Party” means the Administrative Agent, each Issuing Bank and each other
Lender.
“Declining Lender” has the meaning set forth in Section 2.09(d).







--------------------------------------------------------------------------------

10


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Revolving Loans, (ii) to fund any portion of its participations in
Letters of Credit or (iii) to pay to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such
Revolving Lender notifies the Administrative Agent in writing that such failure
is the result of such Revolving Lender’s good faith determination that a
condition precedent to funding (specifically identified in such writing,
including, if applicable, by reference to a specific Default) has not been
satisfied, (b) has notified the Company or the Administrative Agent in writing,
or has made a public statement, to the effect that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Revolving Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent made in good faith
to provide a certification in writing from an authorized officer of such
Revolving Lender that it will comply with its obligations (and is financially
able to meet such obligations) to fund prospective Revolving Loans and
participations in then outstanding Letters of Credit; provided that such
Revolving Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Administrative Agent’s receipt of such certification in form and
substance satisfactory to the Administrative Agent, or (d) has, or has a direct
or indirect parent company that has, become the subject of a Bankruptcy Event or
Bail-In Action; provided that a Revolving Lender shall not be a Defaulting
Lender solely by virtue of (i) the ownership or acquisition of any equity
interest in that Revolving Lender or any direct or indirect parent company
thereof by a Governmental Authority or (ii) in the case of a solvent Revolving
Lender, the precautionary appointment of an administrator, guardian, custodian
or other similar official by a Governmental Authority under or based on the law
of the country where such Revolving Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment not be publicly
disclosed, in each case so long as such action does not result in or provide
such Revolving Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Revolving Lender (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Revolving Lender. Any determination by the Administrative Agent that a
Revolving Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Revolving Lender shall be deemed to be a Defaulting Lender upon delivery of
written notice of such determination to the Company, each Issuing Bank and each
Revolving Lender.







--------------------------------------------------------------------------------

11


“Designated Subsidiary” means any direct or indirect wholly-owned Subsidiary of
the Company designated for borrowing privileges under this Agreement pursuant to
Section 9.18.
“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit F hereto signed by such Designated Subsidiary
and the Company.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 9.02).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.







--------------------------------------------------------------------------------

12


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan, in each instance, whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at-risk” status, as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA; (e) the incurrence by the Company or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status within the meaning of Section 432 of the Code
or Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to the
Administrative Agent, any Lender, any Issuing Bank or any other recipient:
(a) income or franchise Taxes imposed on (or measured by) net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar Tax
imposed by any other jurisdiction in which any such







--------------------------------------------------------------------------------

13


recipient is located, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by any Borrower under Section 2.19(b)), any
withholding Tax imposed by the United States of America on amounts payable to
such Foreign Lender under any law in effect on the date such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from such Borrower with respect to such withholding Tax
pursuant to Section 2.17(a), (d) Taxes attributable to any Lender’s or Issuing
Bank’s failure to comply with Section 2.17(f), and (e) any U.S. Federal
withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned to such term in the
preamble hereto.
“Existing Maturity Date” has the meaning set forth in Section 2.09(d).
“Existing Revolving Loans” has the meaning set forth in Section 2.05(e).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it. Notwithstanding the foregoing, if the
Federal Funds Effective Rate for any day, determined as provided above, would be
less than zero, then the Federal Funds Effective Rate for such day shall be
deemed to be zero.
“Fee Letters” means, collectively, (i) the Arranger Fee Letter dated as of
November 28, 2016, among the Company, Citigroup Global Markets Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Bank of America, N.A, (ii) the
Citi Fee Letter dated as of November 28, 2016, between the Company and Citigroup
Global Markets Inc. and (iii) the BAML Fee Letter dated as of November 28, 2016,
among the Company, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Bank
of America, N.A.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.







--------------------------------------------------------------------------------

14


“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, then a Lender, with
respect to such Borrower, that is not a U.S. Person and (b) if the Borrower is
not a U.S. Person, then a Lender, with respect to such Borrower, that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes. For purposes of this definition, the
United States of America, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not incorporated or otherwise
organized under the laws of the United States or any political subdivision,
territory or possession thereof.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantee Agreement” means the guarantee and contribution agreement,
substantially in the form of Exhibit C, to be entered into by the Administrative
Agent, the Company and the other Guarantors.







--------------------------------------------------------------------------------

15


“Guarantee Requirement” means, at any time on or after the Effective Date, that
the Guarantee Agreement (or a supplement referred to in Section 22 thereof)
shall have been executed by each Material Subsidiary (other than (i) a Foreign
Subsidiary, (ii) any Subsidiary of a Foreign Subsidiary and (iii) any Subsidiary
that is incorporated or otherwise organized under the laws of the United States
or any political subdivision, territory or possession thereof and that is a
disregarded entity for U.S. federal income tax purposes that has no material
assets other than the capital stock of one or more “controlled foreign
corporations” for purposes of the Code) existing at such time, shall have been
delivered to the Administrative Agent and shall be in full force and effect.
“Guarantor” has the meaning set forth in the Guarantee Agreement.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement. The
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements provided for in such Hedging
Agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.
“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.
“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Company, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Commitments or Incremental Revolving Commitments,
as applicable, and effecting such other amendments hereto and to the other Loan
Documents, in each case as are contemplated by Section 2.05.
“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.
“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.05, to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure under such Incremental Facility Agreement.







--------------------------------------------------------------------------------

16


“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment, or LC Exposure or an outstanding Revolving Loan made in respect of
an Incremental Revolving Commitment.
“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.05, to make Incremental Term Loans hereunder, expressed as an
amount representing the maximum principal amount of the Incremental Term Loans
to be made by such Lender.
“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.
“Incremental Term Loan” means a Term Loan made by an Incremental Term Lender to
the Company pursuant to Section 2.05.
“Incremental Term Loan Maturity Date” means, with respect to Incremental Term
Loans, the scheduled date on which such Incremental Term Loans shall become due
and payable in full hereunder, as specified in the applicable Incremental
Facility Agreement.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all Securitization Transactions of such Person. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) to the extent not otherwise described in (a), Other Taxes.







--------------------------------------------------------------------------------

17


“Indemnitee” has the meaning set forth in Section 9.03(b).
“Information” has the meaning set forth in Section 9.12.
“Information Memorandum” means the Confidential Information Memorandum dated
November 2016 relating to the Company and the Transactions.
“Initial Term Commitment” means, as to each Term Lender, its obligation to make
Term Loans under Section 2.01 on the Effective Date in an aggregate principal
amount not to exceed the amount set forth opposite such Term Lender’s name on
Schedule 2.01 under the caption “Initial Term Commitment” or opposite any
comparable caption in the Assignment and Assumption pursuant to which such Term
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The initial aggregate
amount of the Initial Term Commitments is $215,000,000.
“Initial Term Loan” has the meaning set forth in Section 2.01.
“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.08, which shall be in the form of
Exhibit D or any other form approved by the Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date of such Loan,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and the Maturity Date
of such Loan, and, in the case of a Eurodollar Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and (c) with respect to any Fixed Rate Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing.
“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each applicable Lender, twelve months or a period less
than one month) thereafter, as the applicable Borrower may elect and (b) with
respect to any Fixed Rate Borrowing, the period (which shall not be less than
seven days or more than 360 days) commencing on the date of such Borrowing and
ending on the date specified in the applicable Competitive Bid Request;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next







--------------------------------------------------------------------------------

18


succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) no Interest Period shall extend beyond the Maturity Date applicable to the
Loans included in such Borrowing. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, except in the
case of a Borrowing of Competitive Loans, thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, with respect to any Eurodollar Borrowing with an
Impacted Interest Period, the rate per annum determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between (a) the Screen Rate for the longest maturity (for which such Screen Rate
is available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest maturity (for which such Screen Rate is
available for Dollars) that is longer than the Impacted Interest Period, in each
case, at 11:00 a.m., London time, two Business Days prior to the commencement of
such Interest Period.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means any Revolving Lender designated by the Company and approved
by the Administrative Agent that shall have agreed to serve in such capacity.
Each Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate (it being agreed that such Issuing Bank shall,
or cause such Affiliate to, comply with the requirements of Section 2.07 with
respect to each such Letter of Credit).
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a drawing
made on any Letter of Credit.
“LC Exchange Rate” means, on any day, with respect to US Dollars in relation to
any Alternative Currency, the rate at which US Dollars may be exchanged into
such Alternative Currency, which rate shall be the Historical Currency Exchange
Rate effective on the day immediately prior to such date of determination as
determined by OANDA Corporation and made available on its website at
http://www.oanda.com/convert/fxhistory. In the event that such rate is not made
available as described above, the LC Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Company or, in the
absence of such agreement, such LC Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such







--------------------------------------------------------------------------------

19


currency are then being conducted, at or about 11:00 a.m., London time, on such
date for the purchase of such Alternative Currency, with US Dollars for delivery
two Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“LC Exposure” means, at any time, the sum of (a) the aggregate of the US Dollar
Equivalents of the undrawn amounts of all outstanding Letters of Credit at such
time plus (b) the aggregate of the US Dollar Equivalents of all LC Disbursements
that have not yet been reimbursed by or on behalf of the Borrowers at such time.
The LC Exposure of any Lender at any time shall be its Applicable Percentage of
the total LC Exposure at such time.
“LC Participation Calculation Date” means, with respect to any LC Disbursement
made in an Alternative Currency, (a) the date on which the applicable Issuing
Bank shall have advised the Administrative Agent that it purchased with US
Dollars the currency used to make such LC Disbursement, or (b) if such Issuing
Bank shall not have advised the Administrative Agent that it made such a
purchase, the date on which such LC Disbursement is made.
“Lead Arrangers” means Citigroup Global Markets, Inc. and Merrill, Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement).
“Lender Parent” means, with respect to any Revolving Lender, any Person in
respect of which such Revolving Lender is a subsidiary.
“Lenders” means (a) the Persons listed on Schedule 2.01 and (b) any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption
or Incremental Facility Agreement, other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen (or on any successor
or substitute screen of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such screen of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to US
Dollar deposits in the London interbank market) (the “Screen Rate”) at
approximately 11:00 a.m., London time, two







--------------------------------------------------------------------------------

20


Business Days prior to the commencement of such Interest Period, as the rate for
US Dollar deposits with a maturity comparable to such Interest Period. In the
event that such rate is not available at such time for any reason (any such
rate, an “Impacted Interest Period”), then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the Interpolated Rate at
such time. Notwithstanding the foregoing, if the LIBO Rate for any Interest
Period (or, for purposes of the definition of Alternate Base Rate, any day),
determined as provided above, would be less than zero, then the LIBO Rate shall
be deemed to be zero for such Interest Period (or, for purposes of the
definition of Alternate Base Rate, such day).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan” means an extension of credit by a Lender to any Borrower pursuant to this
Agreement in the form of an Initial Term Loan, Incremental Term Loan, Revolving
Loan or Competitive Loan, as applicable.
“Loan Documents” means this Agreement, any Incremental Facility Agreement, any
promissory note issued hereunder, the Guarantee Agreement and any Designation
Agreement.
“Loan Party” means each Borrower and each Guarantor.
“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Credit Exposures and unused Revolving Commitments representing more than 50% of
the sum of the Aggregate Revolving Exposures and the unused Aggregate Revolving
Commitments at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time.
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Revolving Lender making such Loan in its related
Competitive Bid.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company and the Subsidiaries taken as a whole, (b) the ability of any Borrower
to perform any of its obligations under the Loan Documents or (c) the rights of
or benefits available to the Lenders under the Loan Documents.







--------------------------------------------------------------------------------

21


“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Company and its Subsidiaries in an aggregate principal amount exceeding
$50,000,000.
“Material Subsidiary” means (a) any Subsidiary that directly or indirectly owns
or Controls any Material Subsidiary and (b) any other Subsidiary (i) the
revenues of which for the most recent period of four fiscal quarters of the
Company for which financial statements have been delivered pursuant to
Section 5.01 (or, prior to the delivery of any such financial statements, for
the period of four fiscal quarters ended September 30, 2016) were greater than
1% of the Company’s consolidated revenues for such period and (ii) the assets of
which as of the end of such period were greater than 1% of the Company’s
consolidated assets as of such date; provided that if at any time (i) the
aggregate amount of the revenues of all Subsidiaries that are not Material
Subsidiaries exceeds 5% of the Company’s consolidated revenues for the most
recent period of four fiscal quarters of the Company for which financial
statements have been delivered pursuant to Section 5.01 (or, prior to the
delivery of any such financial statements, for the period of four fiscal
quarters ended September 30, 2016) or (ii) the aggregate amount of the assets of
all Subsidiaries that are not Material Subsidiaries exceeds 5% of the Company’s
consolidated assets as of the end of such period, the Company shall (or, in the
event the Company has failed to do so within 10 Business Days, the
Administrative Agent may) designate sufficient Subsidiaries as “Material
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Subsidiaries. For
purposes of making the determinations required by this definition, revenues and
assets of Foreign Subsidiaries shall be converted into US Dollars at the rates
used in preparing the consolidated balance sheet of the Company included in the
applicable financial statements. Notwithstanding the foregoing, (x) a Subsidiary
formed solely for the purpose of carrying out one or more Securitization
Transactions and owning no assets and conducting no business other than those
incidental to such Securitization Transactions shall not constitute a Material
Subsidiary and (y) any computation of the Company’s consolidated assets or
consolidated revenues for purposes of this definition shall exclude the assets
(and related revenues) subject to a Securitization Transaction.
“Maturity Date” means (a) with respect to the Initial Term Loans, March 3, 2019
and (b) with respect to the Revolving Loans, the earlier of (i) the date of
termination in whole of the Revolving Commitments pursuant to Section 2.09 and
(ii) the date that is the fifth anniversary of the Effective Date, as such date
may be extended with respect to the Revolving Commitments and Revolving Loans
pursuant to Section 2.09(d); provided, in each case, that if such day is not a
Business Day, the applicable Maturity Date shall be the Business Day immediately
succeeding such day.
“Maximum Rate” has the meaning set forth in Section 9.15.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.







--------------------------------------------------------------------------------

22


“Net Proceeds” means, with respect to any Specified Asset Sale, (a) the cash
(which term, for purposes of this definition, shall include Cash Equivalents)
proceeds received in respect of such Specified Asset Sale, including any cash
received in respect of any noncash proceeds, but only as and when received, net
of (b) the sum, without duplication, of (i) all reasonable fees and
out‑of‑pocket expenses paid in connection with such Specified Asset Sale by the
Company and the Subsidiaries to Persons that are not Affiliates of the Company
or any Subsidiary, (ii) the amount of all payments permitted hereunder and
required to be made by the Company and the Subsidiaries as a result of such
Specified Asset Sale to repay Indebtedness (other than Term Loans) secured by
such asset and (iii) the amount of all taxes paid or reasonably estimated to be
payable (after taking into account any available tax credits or deductions and
any tax sharing arrangements) by the Company and the Subsidiaries, and the
amount of any reserves established by the Company and the Subsidiaries in
accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities (other than any earnout obligations) reasonably
estimated to be payable, in each case during the calendar year that such
Specified Asset Sale occurred or the next succeeding calendar year and that are
directly attributable to the occurrence of such Specified Asset Sale (as
determined in good faith by the Board of Directors of the Company). For purposes
of this definition, in the event any contingent liability reserve established
with respect to any Specified Asset Sale as described in clause (b)(iii) above
shall be reduced, the amount of such reduction shall, except to the extent such
reduction is made as a result of a payment having been made in respect of the
contingent liabilities with respect to which such reserve has been established,
be deemed to be receipt, on the date of such reduction, of cash proceeds in
respect of such Specified Asset Sale.
“Non-Defaulting Lender” means any Revolving Lender that is not a Defaulting
Lender.
“Notice” has the meaning set forth in Section 9.01.
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any Issuing Bank, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Taxes
(other than a connection arising from such recipient having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, or engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan Document).
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
“Participant” has the meaning set forth in Section 9.04(c).
“Participant Register” has the meaning set forth in Section 9.04(c)(iii).







--------------------------------------------------------------------------------

23


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary; and
(g) cash deposits to secure the performance of Capital Lease Obligations
incurred in the ordinary course of business (other than, for the avoidance of
doubt, Indebtedness consisting of obligations for borrowed money);
provided that the term “Permitted Encumbrances”, other than when used in
reference to the deposits described in clause (g) above, shall not include any
Lien securing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.







--------------------------------------------------------------------------------

24


“Platform” has the meaning set forth in Section 9.01.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Priority Indebtedness” means, without duplication, (a) all Indebtedness, and
the principal amount of the obligations under any Hedging Agreements, of any
Subsidiary (other than any Guarantor) and (b) all Indebtedness, and the
principal amount of the obligations under any Hedging Agreements, of the Company
or any Subsidiary that is secured by any Lien on any asset of the Company or any
Subsidiary or that is referred to in clause (d), (f), (h) or (k) of the
definition of “Indebtedness”.
“Protesting Lender” has the meaning set forth in Section 9.18.
“Refinancing” has the meaning set forth in Section 4.02(h).
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, outstanding Term Loans and unused Commitments representing more than
50% of the sum of the Aggregate Revolving Exposure, outstanding Term Loans and
unused Commitments at such time; provided that, for purposes of declaring the
Loans to be due and payable pursuant to Article VII, and for all purposes (other
than the calculation of commitment fees) after the Loans become due and payable
pursuant to Article VII or the Commitments expire or terminate, the outstanding
Competitive Loans of the Lenders shall be included in their respective Revolving
Credit Exposures in determining the Required Lenders.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any shares of stock or other
equity interests in the Company, or any payment (whether in cash, securities or
other property), on account of the purchase, redemption, retirement,
acquisition, cancelation or termination of any shares of stock or other equity
interests in the Company, and (b) any voluntary prepayment, purchase or
redemption of any Indebtedness of the Company or a Subsidiary that by its terms
is subordinated in right of payment, in whole or in part, to the obligations of
the Loan Parties under the Loan Documents.
“Resulting Revolving Borrowings” has the meaning set forth in Section 2.05(e).







--------------------------------------------------------------------------------

25


“Revolving Borrowing” means a Borrowing consisting of Revolving Loans of the
same Type made, converted or continued on the same date and, in the case of a
Eurodollar Borrowing, having the same Interest Period.
“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans hereunder expressed
as an amount representing the maximum aggregate amount of such Revolving
Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.09, (b) reduced or increased
from time to time pursuant to assignments by or to such Revolving Lender
pursuant to Section 9.04 and (c) increased pursuant to Section 2.05. The initial
amount of each Revolving Lender’s Revolving Commitment is set forth opposite
such Revolving Lender’s name on Schedule 2.01 under the caption “Revolving
Commitment” or opposite any comparable caption in the Assignment and Assumption
or Incremental Facility Agreement pursuant to which such Revolving Lender shall
have assumed its Revolving Commitment, as applicable. The initial aggregate
amount of the Revolving Lenders’ Revolving Commitments is $300,000,000.
“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of (a) the outstanding principal amount of such Lender’s Revolving
Loans, plus (b) its LC Exposure at such time.
“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Credit Exposure.
“Revolving Loan” has the meaning set forth in Section 2.01.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions Laws.
“Sanctions Laws” means trade or financial sanctions imposed, administered or
enforced by (a) the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury or by the U.S. Department of State pursuant to the
International Emergency Economic Powers Act, Trading with the Enemy Act, United
Nations Participation Act, Foreign Narcotics Kingpin Designation Act,
Comprehensive Iran Sanctions, Accountability, and Divestment Act, Iran Threat
Reduction and Syria Human Rights Act and related executive orders and
regulations, or any successive administrator or enforcer thereto, (b) Her
Majesty’s Treasury of the United Kingdom, (c) the European Union or (d) the
United Nations Security Council.
“Sanctioned Person” means any Person or group currently named on OFAC’s List of
Specially Designated Nationals and Blocked Persons or any similar list issued by
a relevant United Nations, United Kingdom, or European Union sanctions authority
(“SDNs”), any entity that is 50% or more owned by such SDNs, any person
currently named on the State Department’s Sanctioned Entities List and any
Person or group located, organized or resident in a Sanctioned Country.







--------------------------------------------------------------------------------

26


“Securitization Transaction” means any transfer by the Company or any Subsidiary
of accounts receivable or interests therein, in a transaction designed to be
treated as a “true sale” transaction in a bankruptcy proceeding (though not
necessarily for accounting purposes), (a) to a trust, partnership, corporation
or other entity, which transfer is funded by the incurrence or issuance by the
transferee or any successor transferee of indebtedness or other securities that
are to receive payments from, or that represent interests in, the cash flow
derived from such accounts receivable or interests therein, or (b) directly to
one or more investors or other purchasers. The “amount” or “principal amount” of
any Securitization Transaction shall be deemed at any time to be the aggregate
principal or stated amount of the Indebtedness or other securities referred to
in such clause or, if there shall be no such principal or stated amount, the
uncollected amount of the accounts receivable or interests therein transferred
pursuant to such Securitization Transaction net of any such accounts receivable
or interests therein that have been written off as uncollectible.
“Specified Asset Sale” has the meaning set forth in Section 6.04(b).
“Statutory Reserve Rate” means a fraction, the numerator of which is the number
one and the denominator of which is the number one minus the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Company.
“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent hereunder.







--------------------------------------------------------------------------------

27


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Term Borrowing” means a Borrowing consisting of the same Class of Term Loans of
the same Type made, converted or continued on the same date and, in the case of
a Eurodollar Borrowing, having the same Interest Period.
“Term Commitment” means, as to each Term Lender, (i) its Initial Term
Commitment, if any, and (ii) its Incremental Term Commitment, if any.
“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.
“Term Loan” means an Initial Term Loan or an Incremental Term Loan, as
applicable.
“Total Net Leverage Ratio” means, at any time, the ratio of (a) Consolidated
Total Debt at such time to (b) Consolidated EBITDA for the most recently ended
period of four consecutive fiscal quarters for which financial statements have
been delivered pursuant to Section 5.01 (or, prior to the delivery of any such
financial statements, for the period of four consecutive fiscal quarters ended
September 30, 2016).
“Transactions” means (a) the execution, delivery and performance by the Company
and each other Loan Party of this Agreement and the other Loan Documents (to the
extent party thereto), the borrowing of Loans and the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, (b) the execution,
delivery and performance by each Designated Subsidiary of a Designation
Agreement, (c) the Refinancing and (d) the payment of all fees, costs and
expenses incurred in connection with the foregoing.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“US Dollars” or “$” refers to lawful money of the United States of America.
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency and subject to the following sentence, the equivalent in US







--------------------------------------------------------------------------------

28


Dollars of such amount, determined by the Administrative Agent using the LC
Exchange Rate with respect to such currency in effect for such amount on such
date. The US Dollar Equivalent at any time of the amount of any Letter of Credit
or LC Disbursement denominated in any Alternative Currency shall be the amount
most recently determined as provided in Section 1.05.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(i)(2)(C).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing:
(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires







--------------------------------------------------------------------------------

29


otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignments set forth herein), (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04.     Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

SECTION 1.05.     Currency Translation. The Administrative Agent shall determine
the US Dollar Equivalent of any Letter of Credit denominated in an Alternative
Currency as of the date of the issuance thereof, as of the date on which such
Letter of Credit is amended to increase or decrease its face amount, as of the
date on which such Letter of Credit is extended or renewed, as of the date of
any LC Disbursement with respect to such Letter of Credit and on the first
Business Day of each subsequent calendar month on which such Letter of Credit is
outstanding, in each case using the LC Exchange Rate in effect on the date of
determination, and each such amount shall be the US Dollar Equivalent of such
Letter of Credit until the next required determination thereof pursuant to this
Section. The Administrative Agent shall in addition determine the US Dollar
Equivalent of any Letter of Credit and LC Disbursement denominated in an
Alternative Currency as provided in Sections 2.07(d) and 2.07(f). The
Administrative Agent shall notify the Company, the Revolving Lenders and the
Issuing Banks of each calculation of the US Dollar Equivalent of each Letter of
Credit and LC Disbursement.







--------------------------------------------------------------------------------


30


ARTICLE II    

The Credits

SECTION 2.01.     Commitments. Subject to the terms and conditions set forth
herein, (a) each Term Lender severally agrees to make a Term Loan in US Dollars
to the Company on the Effective Date (the “Initial Term Loans”) in an aggregate
amount not to exceed such Term Lender’s Initial Term Commitment and (b) each
Revolving Lender severally agrees to make revolving loans in US Dollars to any
Borrower from time to time on any Business Day during the Availability Period
(the “Revolving Loans”) in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment or (ii) the sum of the Aggregate Revolving Exposure plus the
aggregate principal amount of outstanding Competitive Loans exceeding the
Aggregate Revolving Commitment. Amounts borrowed as Term Loans under this
Section 2.01 and subsequently repaid or prepaid may not be reborrowed. Within
the foregoing limits and subject to the terms and conditions set forth herein,
any Borrower may borrow, prepay and reborrow Revolving Loans.







--------------------------------------------------------------------------------


31


SECTION 2.02.     Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
Each Competitive Loan shall be made in accordance with the procedures set forth
in Section 2.04. The failure of any Lender to make any Loan or other payment
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
(b)     Subject to Section 2.14, (i) each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the applicable Borrower may request in
accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the applicable Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement; provided further that in exercising
such option, each Lender shall comply with its obligation under Section 2.19(a).
(c)     At the commencement of each Interest Period for any Eurodollar Borrowing
(other than a Borrowing of Competitive Loans), such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$2,000,000. At the time that each ABR Borrowing is made (other than a Borrowing
of Competitive Loans), such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $2,000,000; provided that an
ABR Borrowing of Revolving Loans may be in an aggregate amount that is equal to
the aggregate unused balance of the Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.07(f). Each Competitive Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000. Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten Eurodollar
Revolving Borrowings outstanding.
(d)     Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity Date
applicable to the Loans included in such Borrowing.

SECTION 2.03.     Requests for Borrowings. To request a Revolving Borrowing or
Term Borrowing, the applicable Borrower shall notify the Administrative Agent of
such request pursuant to a written Borrowing Request (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing (or, in the case of any
Eurodollar Borrowing of Term Loans to be made on the Effective Date, such
shorter period of time







--------------------------------------------------------------------------------

32


as may be agreed to by the Administrative Agent) or (b) in the case of an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such written Borrowing Request shall be irrevocable and
shall be delivered promptly by hand delivery or facsimile to the Administrative
Agent in a form approved by the Administrative Agent and signed by the
applicable Borrower. Each such written Borrowing Request shall specify the
following information in compliance with Section 2.02:
(i)    the name of the Borrower requesting the requested Borrowing;
(ii) the aggregate amount of Loans requested to be borrowed;
(iii) the date of such Borrowing, which shall be a Business Day;
(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
(v)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06;
and
(vii) whether the requested Borrowing is to be a Term Borrowing or a Revolving
Borrowing.
If no election as to the Type of Borrowing is specified or if the applicable
Borrower fails to give timely notice requesting a conversion or continuation,
then the requested Borrowing shall be made as, or converted to, an ABR
Borrowing. Any such automatic conversion shall be effective as of the last day
of the Interest Period then in effect with respect to the applicable Eurodollar
Borrowing. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each applicable Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04.     Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
any Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that the sum of the Aggregate Revolving Exposure plus the aggregate principal
amount of outstanding Competitive Loans shall not exceed the Aggregate Revolving
Commitment and provided further that if the Maturity Date of the Revolving Loans
and Revolving Commitments







--------------------------------------------------------------------------------

33


shall have been extended pursuant to Section 2.09(d), no Competitive Bid Request
and no Competitive Loan shall be made hereunder if, after giving effect thereto,
the aggregate principal amount of all Competitive Loans maturing after such
Existing Maturity Date would exceed the aggregate Revolving Commitments that
have been extended to a date after the latest maturity of such Competitive
Loans. To request Competitive Bids, a Borrower shall notify the Administrative
Agent of such request in writing, in the case of a Eurodollar Borrowing, not
later than 11:00 a.m., New York City time, four Business Days before the date of
the proposed Borrowing and, in the case of a Fixed Rate Borrowing, not later
than 10:00 a.m., New York City time, one Business Day before the date of the
proposed Borrowing; provided that the Borrowers may submit no more than one
Competitive Bid Request on the same day and a Competitive Bid Request shall not
be made within five Business Days after the date of any previous Competitive Bid
Request, unless any and all such previous Competitive Bid Requests shall have
been withdrawn or all Competitive Bids received in response thereto rejected.
Each such written Competitive Bid Request shall be delivered promptly by hand
delivery or facsimile to the Administrative Agent and be in a form approved by
the Administrative Agent and signed by the applicable Borrower. Each such
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:
(i)    the name of the Borrower requesting the requested Competitive Loans;
(ii) the aggregate amount of the Competitive Loans requested to be borrowed;
(iii) the date of such Borrowing, which shall be a Business Day;
(iv) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;
(v)    the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and
(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.
Within two Business Days following the Administrative Agent’s receipt of a
Competitive Bid Request in accordance with this Section, the Administrative
Agent shall notify the applicable Borrower in writing whether it has determined
in its sole discretion to notify the Revolving Lenders of such Competitive Bid
Request and if Competitive Loans shall be permitted to be made hereunder in
connection with such Competitive Bid Request. In the event the Administrative
Agent determines to notify the Revolving Lenders of such Competitive Bid Request
in accordance with this Section and permit Competitive Loans in connection
therewith, the Administrative Agent shall notify the Revolving Lenders of







--------------------------------------------------------------------------------

34


the details thereof by facsimile or by electronic communication, inviting the
Revolving Lenders to submit Competitive Bids.
(b)     Each Revolving Lender may (but shall not have any obligation to) make
one or more Competitive Bids to the applicable Borrower in response to a
Competitive Bid Request. Each Competitive Bid by a Revolving Lender must be in a
form approved by the Administrative Agent and must be received by the
Administrative Agent by hand delivery or facsimile, in the case of a Eurodollar
Competitive Borrowing, not later than 9:30 a.m., New York City time, three
Business Days before the proposed date of such Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 9:30 a.m., New York City time, on
the proposed date of such Competitive Borrowing. Competitive Bids that do not
conform substantially to the form approved by the Administrative Agent may be
rejected by the Administrative Agent, and the Administrative Agent shall notify
the applicable Lender as promptly as practicable. Each Competitive Bid shall
specify (i) the principal amount (which shall be a minimum of $5,000,000 and an
integral multiple of $1,000,000 and which may equal the entire principal amount
of the Competitive Borrowing requested by the applicable Borrower) of the
Competitive Loan or Loans that the Lender is willing to make, (ii) the
Competitive Bid Rate or Rates at which the Lender is prepared to make such Loan
or Loans (expressed as a percentage rate per annum in the form of a decimal to
no more than four decimal places) and (iii) in the case of a Eurodollar
Competitive Borrowing, the Interest Period applicable to each such Loan and the
last day thereof.
(c)     The Administrative Agent shall promptly notify the applicable Borrower
by facsimile or by electronic communication of the Competitive Bid Rate and the
principal amount specified in each Competitive Bid and the identity of the
Revolving Lender that shall have made such Competitive Bid.
(d)     Subject only to the provisions of this paragraph, the applicable
Borrower may accept or reject any Competitive Bid. The applicable Borrower shall
notify the Administrative Agent by telephone, confirmed by facsimile in a form
approved by the Administrative Agent, whether and to what extent it has decided
to accept or reject each Competitive Bid, in the case of a Eurodollar
Competitive Borrowing, not later than 10:30 a.m., New York City time, three
Business Days before the date of the proposed Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 10:30 a.m., New York City time,
on the proposed date of the Competitive Borrowing; provided that (i) the failure
of such Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) such Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if such Borrower rejects a Competitive Bid made
at a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive
Bids accepted by such Borrower shall not exceed the aggregate amount of the
requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) above, such
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in







--------------------------------------------------------------------------------

35


accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000; provided further that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by such Borrower. A notice given
by the applicable Borrower pursuant to this paragraph shall be irrevocable.
(e)     The Administrative Agent shall promptly notify each bidding Revolving
Lender by facsimile or by electronic communication whether or not its
Competitive Bid has been accepted (and, if so, the amount and Competitive Bid
Rate so accepted), and each successful bidder will thereupon become bound,
subject to the terms and conditions hereof, to make the Competitive Loan in
respect of which its Competitive Bid has been accepted.
(f)     If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Revolving Lender, it shall submit such Competitive Bid
directly to the applicable Borrower at least one quarter of an hour earlier than
the time by which the other Revolving Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) of this
Section.

SECTION 2.05.     Incremental Facilities. (a) The Company may on one or more
occasions after the Effective Date, by written notice to the Administrative
Agent, request (i) the establishment, during the Availability Period, of
Incremental Revolving Commitments and/or (ii) the establishment of Incremental
Term Commitments; provided that the aggregate amount of all Incremental
Commitments established hereunder shall not exceed $250,000,000 during the term
of this Agreement. Each such notice shall specify (A) the date on which the
Company proposes that the Incremental Revolving Commitments or the Incremental
Term Commitments, as applicable, shall be effective, which shall be a date not
less than 10 Business Days (or such shorter period as may be agreed to by the
Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent, and (B) the amount of the Incremental Revolving
Commitments or Incremental Term Commitments, as applicable, being requested (it
being agreed that (x) any Lender approached to provide any Incremental Revolving
Commitment or Incremental Term Commitment may elect or decline, in its sole
discretion, to provide all or any portion of such Incremental Revolving
Commitment or Incremental Term Commitment and (y) any Person that the Company
proposes to become an Incremental Lender, if such Person is not then a Lender,
must be approved by the Administrative Agent and, in the case of any proposed
Incremental Revolving Lender, each Issuing Bank (such approval not to be
unreasonably withheld)).







--------------------------------------------------------------------------------

36


(b)     The terms and conditions of any Incremental Revolving Commitment and the
Revolving Loans and other extensions of credit to be made thereunder shall be
identical to those of the Revolving Commitments and the Revolving Loans and
other extensions of credit made thereunder, and shall be treated as a single
Class with such Revolving Commitments and Loans. The terms and conditions of any
Incremental Term Commitments and the Incremental Term Loans to be made
thereunder shall be, except as otherwise permitted by this Section 2.05,
identical to those of the Initial Term Commitments and the Initial Term Loans;
provided that (i) the interest margins, upfront fees and original issue
discount, if any, with respect to Incremental Term Loans shall be as determined
by the Company and the applicable Incremental Term Lenders, (ii) the Weighted
Average Life to Maturity of any Incremental Term Loans shall be no shorter than
the remaining Weighted Average Life to Maturity of any Terms Loans and (iii) no
Incremental Term Loan Maturity Date shall be earlier than the Maturity Date
applicable to any Term Loans; provided further that to the extent the terms of
any Incremental Term Loans and Incremental Term Commitments differ from the
terms applicable to those of the Initial Term Commitments and Initial Term Loans
(except as permitted by clauses (i), (ii) and (iii) above), the terms of such
Incremental Term Loans and Incremental Term Commitments shall be permitted if
reasonably satisfactory to the Administrative Agent.
(c)     The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Borrowers, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that no Incremental Commitments shall become effective unless
(i) on the date of effectiveness thereof, both immediately prior to and
immediately after giving effect to such Incremental Commitments (and assuming
that the full amount of such Incremental Commitments shall have been funded as
Loans on such date), no Default or Event of Default shall have occurred and be
continuing, (ii) on the date of effectiveness thereof and after giving effect to
the making of Loans and issuance of Letters of Credit thereunder to be made on
such date, the representations and warranties of the Company set forth in the
Loan Documents shall be true and correct (A) in the case of the representations
and warranties qualified as to materiality, in all respects and (B) otherwise,
in all material respects, in each case on and as of such date, except in the
case of any such representation and warranty that expressly relates to a prior
date, in which case such representation and warranty shall be so true and
correct on and as of such prior date, (iii) the Incremental Commitments and the
Loans thereunder shall be unsecured, and shall rank pari passu in right of
payment and have the same borrower or borrowers and guarantees as the Initial
Term Loans and the existing Revolving Loans, (iv) the Borrowers shall make any
payments required to be made pursuant to Section 2.16 in connection with such
Incremental Commitments and the related transactions under this Section and (v)
the Borrowers shall have delivered to the Administrative Agent such legal
opinions, board resolutions, secretary’s certificates, officer’s certificates
and other documents as shall reasonably be requested by the Administrative Agent
in connection with any such transaction. Each Incremental Facility Agreement
may, without the consent of any Lender, effect such amendments to this Agreement
and the other Loan







--------------------------------------------------------------------------------

37


Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section.
(d)     Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
“Lender” in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents, and (ii) in the
case of any Incremental Revolving Commitment, (A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the Aggregate Revolving Commitment shall be increased
by the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Revolving Commitment”. For the avoidance of doubt, upon the
effectiveness of any Incremental Revolving Commitment, the Revolving Credit
Exposure of the Incremental Revolving Lender holding such Commitment, and the
Applicable Percentage of all the Revolving Lenders, shall automatically be
adjusted to give effect thereto.
(e)     On the date of effectiveness of any Incremental Revolving Commitments,
(i) the aggregate principal amount of the Revolving Loans outstanding (the
“Existing Revolving Loans”) immediately prior to the effectiveness of such
Incremental Revolving Commitments shall be deemed to be repaid, (ii) each
Incremental Revolving Lender in respect of such Incremental Revolving
Commitments that shall have had a Revolving Commitment immediately prior to the
effectiveness of such Incremental Revolving Commitments shall pay to the
Administrative Agent in same day funds an amount equal to the positive
difference (if any) between (A) the product of (1) such Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Incremental Revolving Commitments) multiplied by (2) the aggregate amount of the
Resulting Revolving Borrowings (as hereinafter defined) and (B) the product of
(1) such Lender’s Applicable Percentage (calculated without giving effect to the
effectiveness of such Incremental Revolving Commitments) multiplied by (2) the
aggregate amount of the Existing Revolving Loans, (iii) each Incremental
Revolving Lender in respect of such Incremental Revolving Commitments that shall
not have had a Revolving Commitment immediately prior to the effectiveness of
such Incremental Revolving Commitments shall pay to Administrative Agent in same
day funds an amount equal to the product of (1) such Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Incremental Revolving Commitments) multiplied by (2) the aggregate amount of the
Resulting Revolving Borrowings, (iv) after the Administrative Agent receives the
funds specified in clauses (ii) and (iii) above, the Administrative Agent shall
pay to each Revolving Lender that did not pay any funds under clause (i) or (ii)
above the portion of such funds that is equal to the positive difference (if
any)







--------------------------------------------------------------------------------

38


between (A) the product of (1) such Lender’s Applicable Percentage (calculated
without giving effect to the effectiveness of such Incremental Revolving
Commitments) multiplied by (2) the aggregate amount of the Existing Revolving
Loans, and (B) the product of (1) such Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of such Incremental
Revolving Commitments) multiplied by (2) the aggregate amount of the Resulting
Revolving Borrowings, (v) after the effectiveness of such Incremental Revolving
Commitments, the Borrowers shall be deemed to have made new Revolving Borrowings
(the “Resulting Revolving Borrowings”) in an aggregate amount equal to the
aggregate amount of the Existing Revolving Loans and of the Types and for the
Interest Periods specified in a Borrowing Request delivered to the
Administrative Agent in accordance with Section 2.03 (and the Borrowers shall
deliver such Borrowing Request (or Borrowing Requests)), (vi) each Revolving
Lender shall be deemed to hold its Applicable Percentage of each Resulting
Revolving Borrowing (calculated after giving effect to the effectiveness of such
Incremental Revolving Commitments) and (vii) the applicable Borrower shall pay
each Revolving Lender any and all accrued but unpaid interest on its Loans
comprising the Existing Revolving Loans. The deemed payments of the Existing
Revolving Loans made pursuant to clause (i) above in respect of each Eurodollar
Loan shall be subject to compensation by the applicable Borrower pursuant to the
provisions of Section 2.16 if the date of the effectiveness of such Incremental
Revolving Commitments occurs other than on the last day of the Interest Period
relating thereto.
(f)     Subject to the terms and conditions set forth herein and in the
applicable Incremental Facility Agreement, each Lender holding an Incremental
Term Commitment shall make a loan to the Company in an amount equal to such
Incremental Term Commitment on the date specified in such Incremental Facility
Agreement.
(g)     The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the Company referred to in
Section 2.05(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Revolving Lenders after giving effect thereto and of the
assignments required to be made pursuant to Section 2.05(e).

SECTION 2.06.     Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the applicable Borrower by promptly remitting the amounts so received, in
like funds, to an account of such Borrower (or, in the case of ABR Revolving
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.07(f), to the applicable Issuing Bank) specified by such Borrower in
the applicable Borrowing Request or Competitive Bid Request.







--------------------------------------------------------------------------------

39


(b)     Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume, but shall not be required to assume, that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance on such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of a payment to be made by such
Borrower, the interest rate applicable to ABR Revolving Loans. If the applicable
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to such Borrower the amount of such interest paid by such Borrower for such
period. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the applicable Borrower shall be without prejudice to any claim the
applicable Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

SECTION 2.07.     Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request the issuance of Letters of
Credit denominated in US Dollars or any Alternative Currency for its own
account, and in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of any letter of credit application furnished to any Issuing Bank in
connection with the issuance of any Letter of Credit and the terms and
conditions of this Agreement, the terms and conditions of this Agreement shall
control.
(b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the applicable Borrower shall hand
deliver or fax to the applicable Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the requested date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the currency in which such Letter of Credit is to be
denominated (which shall be US Dollars or an Alternative Currency), the name and







--------------------------------------------------------------------------------

40


address of the beneficiary thereof and such other information as shall be
necessary to enable the applicable Issuing Bank to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
applicable Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any such request. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon each
issuance, amendment, renewal or extension of any Letter of Credit the Company
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, (i) the LC Exposure will not exceed
$50,000,000, (ii) the sum of the Aggregate Revolving Exposure plus the aggregate
principal amount of outstanding Competitive Loans will not exceed the Aggregate
Revolving Commitment, and (iii) each Revolving Lender’s Revolving Credit
Exposure shall not exceed such Lender’s Revolving Commitment. Each Issuing Bank
agrees that it shall not permit any issuance, amendment, renewal or extension of
a Letter of Credit to occur unless it shall have given to the Administrative
Agent written notice thereof required under paragraph (1) of this Section.
(c)     Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date with respect to the Revolving
Commitments and Revolving Loans; provided that any Letter of Credit may contain
customary automatic renewal provisions agreed upon by the applicable Borrower
and the applicable Issuing Bank pursuant to which the expiration date of such
Letter of Credit shall automatically be extended for a period of up to 12 months
(but not to a date later than the date set forth in clause (ii) above), subject
to a right on the part of such Issuing Bank to prevent any such renewal from
occurring by giving notice to the beneficiary in advance of any such renewal.
(d)     Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or any Revolving Lender, the
Issuing Bank that is the issuer thereof hereby grants to each Revolving Lender,
and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of such Issuing Bank, such Revolving
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
under such Letter of Credit and not reimbursed by the applicable Borrower on the
date due as provided in paragraph (f) of this Section, or of any reimbursement
payment required to be refunded to the applicable Borrower for any reason. Any
such payment by the Revolving Lenders shall be made (i) if the currency of the
applicable LC Disbursement or reimbursement payment shall be in US Dollars, then
in US Dollars and (ii) if the currency of the applicable LC Disbursement or
reimbursement payment shall be an Alternative Currency, then in US Dollars and
in an







--------------------------------------------------------------------------------

41


amount thereof calculated by the Administrative Agent based on current exchange
rates on the applicable LC Participation Calculation Date, sufficient to enable
the Administrative Agent to purchase an amount of such Alternative Currency
equal to the amount of such LC Disbursement. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or any reduction or termination of the Revolving Commitments or any
fluctuation in currency values, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender further acknowledges and agrees that, in issuing, amending, renewing or
extending any Letter of Credit, the applicable Issuing Bank shall be entitled to
rely, and shall not incur any liability for relying, upon the representation and
warranty of the Company deemed made pursuant to Section 4.03 and, in the case of
a Letter of Credit to be issued, amended, renewed or extended for the account of
a Designated Subsidiary, upon the representations and warranties made by the
Designated Subsidiary in the Designation Agreement for such Designated
Subsidiary, unless, at least one Business Day prior to the time such Letter of
Credit is issued, amended, renewed or extended, the Majority in Interest of the
Revolving Lenders shall have notified the applicable Issuing Bank (with a copy
to the Administrative Agent) in writing that, as a result of one or more events
or circumstances described in such notice, one or more of the conditions
precedent set forth in Section 4.03(a) or 4.03(b) would not be satisfied if such
Letter of Credit were then issued, amended, renewed or extended (it being
understood and agreed that, in the event any Issuing Bank shall have received
such notice, it shall have no obligation to issue, amend, renew or extend any
Letter of Credit until and unless it shall be satisfied that the events and
circumstances described in such notice shall have been cured or otherwise shall
have ceased to exist).
(e)     Disbursements. The applicable Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by hand delivery or
facsimile), of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve any Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.
(f)     Reimbursement. If an Issuing Bank shall make an LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than (i) if such Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., New York City time, on any Business
Day, then 2:00 p.m., New York City time, on such Business Day or (ii) otherwise,
12:00 noon, New York City time, on the Business Day immediately following the
day that such Borrower receives such notice; provided that, if the amount of
such LC Disbursement is







--------------------------------------------------------------------------------

42


denominated in US Dollars and is not less than $1,000,000, such Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with an ABR Revolving Borrowing
and, to the extent so financed, such Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing. If
the applicable Borrower fails to make any such reimbursement payment in respect
of any LC Disbursement by the time specified above, (A) if such payment relates
to a Letter of Credit denominated in an Alternative Currency, automatically and
with no further action required, the obligation of such Borrower to reimburse
the applicable LC Disbursement shall be permanently converted into an obligation
to reimburse the US Dollar Equivalent, calculated using the LC Exchange Rates on
the applicable LC Participation Calculation Date, of such LC Disbursement, and
(B) in the case of any such payment, the Administrative Agent shall notify each
Revolving Lender of such failure, the payment then due from such Borrower in
respect of the applicable LC Disbursement and such Revolving Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent in US Dollars its Applicable
Percentage of the amount then due from the applicable Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Revolving
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders pursuant to this paragraph), and the
Administrative Agent shall promptly remit to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative Agent of any payment from the applicable Borrower pursuant
to this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for an LC Disbursement (other than the funding of an ABR Revolving
Borrowing as contemplated above) shall not constitute a Revolving Loan and shall
not relieve such Borrower of its obligation to reimburse such LC Disbursement.
If the applicable Borrower’s reimbursement of, or obligation to reimburse, any
amounts in any Alternative Currency would subject the Administrative Agent, the
applicable Issuing Bank or any Revolving Lender to any stamp duty, ad valorem
charge or similar tax that would not be payable if such reimbursement were made
or required to be made in US Dollars, such Borrower shall pay the amount of any
such tax requested by the Administrative Agent, such Issuing Bank or such
Revolving Lender.
(g)     Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter







--------------------------------------------------------------------------------

43


of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, such Borrower’s obligations hereunder.
None of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any other act, failure, to act or other event or circumstance; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to
any Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by such Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of an Issuing Bank (as determined by
a court of competent jurisdiction in a final and nonappealable judgment), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(h)     Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made pursuant to paragraph (e) of this
Section, Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be paid to the Administrative Agent, for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (f) of this Section to
reimburse such Issuing Bank shall be for the account of such Revolving Lender to
the extent of such payment, and shall be payable on demand or, if no demand has
been made, on the date on which the applicable Borrower reimburses the
applicable LC Disbursement in full.
(i)     Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that any Borrower receives notice from the
Administrative Agent or the Majority in Interest of the Revolving Lenders (or,
if the maturity of the Loans has been accelerated, Revolving Lenders with LC
Exposure







--------------------------------------------------------------------------------

44


representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrowers shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Revolving Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that (i) amounts payable in respect of any Letter of Credit or LC Disbursement
shall be payable in the currency of such Letter of Credit or LC Disbursement,
except that LC Disbursements in an Alternative Currency in respect of which the
applicable Borrower’s reimbursement obligations have been converted to
obligations in US Dollars as provided in paragraph (f) of this Section and
interest accrued thereon shall be payable in US Dollars and (ii) the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in clause (h) or (i) of Article VII. The Borrowers also shall
deposit cash collateral in accordance with this paragraph as and to the extent
required by Section 2.20. Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrowers under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrowers under this Agreement. If a Borrower provides
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to such Borrower within three Business Days after all Events of Default
have been cured or waived.
(j)     Designation of Additional Issuing Banks. The Company may, at any time
and from time to time, with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld), designate as additional Issuing
Banks one or more Revolving Lenders that agree to serve in such capacity as
provided below. The acceptance by a Revolving Lender of an appointment as an
Issuing Bank hereunder shall be evidenced by an agreement, which shall be in
form and substance reasonably satisfactory to the Administrative Agent, executed
by the Company, the Administrative Agent and such designated Revolving Lender
and, from and after the effective date of such agreement, (i) such Revolving
Lender shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.







--------------------------------------------------------------------------------

45


(k)     Termination of an Issuing Bank. The Company may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent. Any such termination shall become effective upon the earlier of (i) such
Issuing Bank acknowledging receipt of such notice and (ii) the 10th Business Day
following the date of the delivery thereof; provided that no such termination
shall become effective until and unless the LC Exposure attributable to Letters
of Credit issued by such Issuing Bank (or its Affiliates) shall have been
reduced to zero. At the time any such termination shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the terminated
Issuing Bank pursuant to Section 2.12(b). Notwithstanding the effectiveness of
any such termination, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit.
(l)     Issuing Bank Reports to the Administrative Agent. Unless otherwise
agreed by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) monthly activity (or other periodic activity for
such period or recurrent periods as shall be requested by the Administrative
Agent) in respect of Letters of Credit issued by such Issuing Bank, including
all issuances, extensions, amendments and renewals, all expirations and
cancelations and all disbursements and reimbursements, which written report
shall be delivered to the Administrative Agent on the last Business Day of each
such month (or each such other period or recurrent periods as determined above),
(ii) reasonably prior to the time that such Issuing Bank issues, amends, renews
or extends any Letter of Credit, the date of such issuance, amendment, renewal
or extension, and the stated amount of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date and amount of such LC Disbursement, (iv) on any Business
Day on which any Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount of such LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.
(m)     LC Exposure Determination. For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

SECTION 2.08.     Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing







--------------------------------------------------------------------------------

46


Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the
applicable Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The applicable
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall thereafter be considered a separate
Borrowing. This Section shall not apply to Competitive Borrowings, which may not
be converted or continued.
(b)     To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election pursuant to a written
Interest Election Request by the time that a Borrowing Request would be required
under Section 2.03 if such Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such written Interest Election Request shall be irrevocable and shall be
delivered promptly by hand delivery or facsimile to the Administrative Agent in
a form approved by the Administrative Agent and signed by the applicable
Borrower.
(c)     Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.







--------------------------------------------------------------------------------

47


(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.
(e)     If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of a
Majority in Interest of Lenders of any Class, so notifies the Company, then, so
long as an Event of Default is continuing (i) no outstanding Borrowing of such
Class may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing of such Class shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.09.     Termination and Reduction of Commitments; Extension of the
Maturity Date. (a) Unless previously terminated, the Initial Term Commitments
shall automatically terminate on the Effective Date immediately after the
funding of the Initial Term Loans and (ii) the Revolving Commitments shall
automatically terminate on the Maturity Date for Revolving Loans. In the event
the Effective Date shall not have occurred on or prior to the date of this
Agreement, each Term Lender’s Initial Term Commitment and each Revolving
Lender’s Revolving Commitment shall in each case automatically expire, and no
Lender shall have any further obligation to make any Term Loans or Revolving
Loans.
(b)     The Company may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
such Class shall be in an amount that is an integral multiple of $1,000,000 and
not less than $10,000,000 and (ii) the Company shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.11, the sum of the Aggregate
Revolving Exposure plus the aggregate principal amount of outstanding
Competitive Loans would exceed the Aggregate Revolving Commitment.
(c)     The Company shall notify the Administrative Agent of any election to
terminate or reduce any Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each notice delivered
by the Company pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the Company may
state that such notice is conditioned upon the effectiveness of other credit
facilities or the receipt of proceeds from the issuance of other indebtedness,
in which case such notice may be revoked by the Company (by notice to







--------------------------------------------------------------------------------

48


the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments of any Class shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class.
(d)     The Company may, by written notice to the Administrative Agent (which
shall promptly deliver a copy to each of the Revolving Lenders) not less than 30
days and not more than 90 days prior to any anniversary of the Effective Date,
but not more than twice during the term of this Agreement, request that the
Revolving Lenders extend the Maturity Date with respect to the Revolving
Commitments and Revolving Loans for an additional period of one year. Each
Revolving Lender shall, by notice to the Company and the Administrative Agent
given not later than the 20th day after the date of the Administrative Agent’s
receipt of the Company’s notice, advise the Company whether or not it agrees to
the requested extension (each Revolving Lender agreeing to a requested extension
being called a “Consenting Lender” and each Revolving Lender declining to agree
to a requested extension being called a “Declining Lender”). Any Revolving
Lender that has not so advised the Company and the Administrative Agent by such
day shall be deemed to have declined to agree to such extension and shall be a
Declining Lender. If Revolving Lenders constituting a Majority in Interest of
the Revolving Lenders shall have agreed to such a Maturity Date extension
request, then the Maturity Date shall, as to the Revolving Commitments and
Revolving Loans of the Consenting Lenders, be extended to the first anniversary
of such Maturity Date theretofore in effect (such Maturity Date being called the
“Existing Maturity Date”). The decision of any Revolving Lender to agree or
withhold agreement to any extension request shall be at the sole discretion of
such Revolving Lender. The Commitment of any Declining Lender shall terminate on
the Existing Maturity Date. The principal amount of any outstanding Loans made
by Declining Lenders, together with any accrued interest thereon and any accrued
fees and other amounts payable to or for the account of such Declining Lenders
hereunder, shall be due and payable on the Existing Maturity Date, and on the
Existing Maturity Date the Borrowers shall also make such other prepayments of
the Revolving Loans as shall be required in order that, after giving effect to
the termination of the Revolving Commitments of, and all payments to, Declining
Lenders pursuant to this sentence, the sum of the Aggregate Revolving Exposure
plus the aggregate principal amount of all Competitive Loans shall not exceed
the Aggregate Revolving Commitment. Notwithstanding the foregoing provisions of
this paragraph, the Company shall have the right, pursuant to Sections 2.19 and
9.04, at any time prior to the Existing Maturity Date, to replace a Declining
Lender with a Lender or other financial institution that will agree to such a
Maturity Date extension request, and any such replacement Lender shall for all
purposes constitute a Consenting Lender. Notwithstanding the foregoing, no
extension of the Maturity Date with respect to the Revolving Commitments and
Revolving Loans of Consenting Lenders pursuant to this paragraph shall become
effective unless (i) the Administrative Agent shall have received documents
consistent with those delivered with respect to the Company under Section 4.01
and 4.02 as the Administrative Agent may reasonably request, giving effect to
such extension, and (ii) on the anniversary of the Effective Date that
immediately







--------------------------------------------------------------------------------

49


follows the date on which the Company delivers the applicable Maturity Date
extension request, the conditions set forth in Section 4.03(a) and (b) shall be
satisfied, but with the date set forth in Section 3.04(b) being deemed to be the
date of the last audited financial statements delivered to the Lenders pursuant
to Section 5.01(a) prior to the delivery of such Maturity Date extension
request, and with all references in Section 4.03(a) and (b) to a Borrowing being
deemed to be references to such extension) and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer. In connection with an extension of a Maturity Date under this
Section 2.09, the Lenders hereby authorize the Administrative Agent to enter
into amendments (which need not be executed by any party other than the
Administrative Agent and the Company) to this Agreement and the other Loan
Documents as the Administrative Agent deems necessary or appropriate in its
judgment in order to give effect to such extension of the Maturity Date in
accordance with the terms of this Section 2.09.

SECTION 2.10.     Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
made to such Borrower on the Maturity Date therefor, (ii) to the Administrative
Agent for the account of the applicable Lenders the then unpaid principal amount
of each Competitive Loan made to such Borrower on the last day of the Interest
Period applicable to such Loan and (iii) to the Administrative Agent for the
ratable account of each Term Lender holding Initial Term Loans the amount of
each Initial Term Loan of such Lender made to such Borrower as provided for
below in this Section 2.10.
(b)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)     The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Borrower, Class and Type
thereof and the Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)     The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.
(e)     Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the applicable Borrower shall prepare, execute
and







--------------------------------------------------------------------------------

50


deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
(f)     [Reserved].
(g)     The Company shall repay Incremental Term Loans in such amounts and on
such date or dates as shall be specified therefor in the Incremental Facility
Agreement establishing the Incremental Term Commitments of such Incremental Term
Loans (as such amounts may be adjusted as provided for in such Incremental
Facility Agreement).
(h)     To the extent not previously repaid or prepaid, (i) all unpaid aggregate
principal amounts of any outstanding Initial Term Loan shall be due and payable
on the Maturity Date for the Initial Term Loans and (ii) all unpaid aggregate
principal amounts of any outstanding Incremental Term Loans shall be due and
payable on the Incremental Term Loan Maturity Date applicable thereto.
(i)     Any prepayment of Initial Term Loans shall be applied to reduce the
subsequent scheduled repayments of such Initial Term Loans to be made pursuant
to this Section as directed by the Company (and absent any such direction, to
the remaining scheduled repayments in direct order of maturity thereof). Any
prepayment of an Incremental Term Loan shall be applied to reduce the subsequent
scheduled repayments of Incremental Term Loans to be made pursuant to this
Section as shall be specified therefor in the Incremental Facility Agreement
establishing the related Incremental Term Commitments.

SECTION 2.11.     Prepayment of Loans. (a) Each Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (e) of this Section;
provided that no Borrower shall have the right to prepay any Competitive Loan
without the prior consent of the Lender thereof.
(b)     [Reserved].
(c)     In the event and on each occasion that the sum of the Aggregate
Revolving Exposure plus the aggregate principal amount of outstanding
Competitive Loans exceeds the Aggregate Revolving Commitment then, upon notice
to such effect from the Administrative Agent, on the last day of any Interest
Period for any Eurodollar Borrowing, and on each other date on which any ABR
Borrowing shall be outstanding, the Borrowers shall prepay Loans (other than
Term Loans) in an aggregate amount equal to the lesser of (i) the amount
necessary to eliminate such excess (after giving effect to any other prepayment
of Loans (other than Term Loans) on such day) and (ii) the amount of the
applicable Borrowings. If at any time the sum of the Aggregate Revolving







--------------------------------------------------------------------------------

51


Exposure plus the aggregate principal amount of outstanding Competitive Loans
exceeds 105% of the Aggregate Revolving Commitment, then, upon notice to such
effect from the Administrative Agent, the Borrowers shall, not later than the
next Business Day, prepay one or more Borrowings (other than Term Borrowings) in
an aggregate principal amount sufficient to eliminate such excess.
(d)     In the event and on each occasion that any Net Proceeds are received by
or on behalf of the Company or any Subsidiary in respect of any Specified Asset
Sale, the Company shall, within three Business Days after receipt of such Net
Proceeds, prepay Term Borrowings in an amount equal to such Net Proceeds.
(e)     The applicable Borrower shall notify the Administrative Agent in writing
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such written notice shall be irrevocable and shall specify the
prepayment date, subject to clause (f) below, the Borrowing or Borrowings to be
prepaid and the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
prepayment of Revolving Loans and/or Term Loans is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13.
(f)     In the event of any prepayment of Term Borrowings made at a time when
Term Borrowings of more than one Class remain outstanding, the Company shall
select Term Borrowings to be prepaid so that the aggregate amount of such
prepayment is allocated among the Term Borrowings pro rata based on the
aggregate principal amounts of outstanding Borrowings of each such Class;
provided that the amounts so allocable to Incremental Term Loans may be applied
to other Term Borrowings if so provided in the applicable Incremental Facility
Agreement.

SECTION 2.12.     Fees. (a) The Company agrees to pay or cause to be paid to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Applicable Percentage a commitment fee, which shall accrue at the Applicable
Rate therefor multiplied by the daily unused amount of the Revolving Commitment
of such Revolving Lender, during the period from and including the Effective
Date to but excluding the date on which such Revolving Commitment shall







--------------------------------------------------------------------------------

52


have terminated. Accrued commitment fees shall be payable in arrears on the last
day of March, June, September and December of each year (commencing on the first
such date to occur after the Effective Date), on any date prior to the Maturity
Date on which the Revolving Commitments terminate and on the Maturity Date for
any Revolving Loans and the related Revolving Commitments. All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing commitment fees, a Revolving Commitment of
a Revolving Lender shall be deemed to be used on any day to the extent of the
outstanding principal amount of such Lender’s Revolving Loans on such date and
the LC Exposure of such Lender on such date (and any Competitive Loans shall be
disregarded for such purpose).
(b)     Each Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Percentage,
in arrears at the end of each calendar quarter, upon termination of the
Revolving Commitments, thereafter on demand and upon the date on which such
Revolving Lender ceases to have any LC Exposure, a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
Applicable Rate used to determine the interest rate applicable to Eurodollar
Revolving Loans on the daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting
fee, which shall accrue at the rate or rates per annum separately agreed upon
between such Issuing Bank and the Company on the average daily amount of the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable in arrears on such last
day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. If there is any
change in the Applicable Rate during any quarter, the daily amount of each
Lenders LC Exposure shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).







--------------------------------------------------------------------------------

53


(c)     Each Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between such Borrower and the Administrative Agent. The Company also agrees to
pay to each of the other parties thereto, for their own respective accounts,
fees in the amounts and at the times specified in the Fee Letters.
(d)     All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to any Issuing
Bank, in the case of fees payable to it) for distribution, if applicable, to the
Lenders. Fees paid shall not be refundable under any circumstances.

SECTION 2.13.     Interest. (a) The Loans comprising each ABR Borrowing of any
Class shall bear interest on the outstanding principal amount thereof, from the
applicable borrowing date or conversion date, as the case may be, at a rate per
annum equal to the Alternate Base Rate plus the Applicable Rate for ABR Loans of
such Class.
(b)     The Loans comprising each Eurodollar Borrowing of any Class shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to (i) in the case of a Eurodollar Revolving Loan or a
Eurodollar Term Loan, the Adjusted LIBO Rate for such Interest Period in effect
for such Borrowing plus the Applicable Rate for Eurodollar Loans of such Class,
or (ii) in the case of a Eurodollar Competitive Loan, the LIBO Rate for such
Interest Period in effect for such Borrowing plus (or minus, as applicable) the
Margin applicable to such Loan.
(c)     Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.
(d)     Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Borrowings of Initial Term Loans as provided in paragraph (a)
of this Section.
(e)     Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (d) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current







--------------------------------------------------------------------------------

54


Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
(f)     All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
(g)     If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Total Net Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of such ratio would have resulted in higher interest or fees for any period, the
Borrowers shall be obligated to pay to the Administrative Agent for the account
of the applicable Lenders or the applicable Issuing Bank, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code of the United States, automatically and with any such demand
by the Administrative Agent being excused), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Administrative Agent, any Lender or the applicable
Issuing Bank, as the case may be, under any other provisions of this Agreement.
The Borrowers’ obligations under this Section 2.13(g) shall survive the
termination of the Commitments and acceleration of the Loans pursuant to Article
VII and the repayment of all other obligations hereunder after an acceleration
of the Loans pursuant to Article VII. Except in any case where a demand is
excused as provided above, any additional interest or fees under this Section
2.13(g) shall not be due and payable until a demand is made for such payment by
the Administrative Agent, and none of such additional amounts shall be deemed
overdue or accrue default interest under Section 2.13(d), in each case at any
time prior to the date that is five Business Days following such demand.

SECTION 2.14.     Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing of any Class:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period with respect to any Class; or
(b)    the Administrative Agent is advised by a Majority in Interest of the
Lenders of such Class (or, in the case of a Eurodollar Competitive Loan, the
Lender that is required to make such Loan) that the Adjusted LIBO Rate or the







--------------------------------------------------------------------------------

55


LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone, facsimile or electronic communication as promptly as
practicable thereafter and, until the Administrative Agent notifies the Company
and the Lenders of such Class that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing of such Class to, or continuation of any Borrowing of such
Class as, a Eurodollar Borrowing shall be ineffective, and such Borrowing shall
be continued as an ABR Borrowing, (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing, (iii) in
the case of clause (a) above, the Alternate Base Rate shall be determined
without regard to clause (c) of the definition thereof and (iv) any request by
any Borrower for a Eurodollar Competitive Borrowing shall be ineffective;
provided that (A) if the circumstances giving rise to such notice do not affect
all the Lenders, then requests by any Borrower for Eurodollar Competitive
Borrowings may be made to Lenders that are not affected thereby and (B) if the
circumstances giving rise to such notice affect only one Type of Borrowing, then
the other Types of Borrowing shall be permitted.

SECTION 2.15.     Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans or Fixed Rate Loans made by such Lender or any Letter of
Credit or participation therein; or
(iii)    subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (A) Indemnified Taxes, (B) Excluded Taxes and
(C) Other Connection Taxes on gross or net income, profits or revenue (including
value-added or similar Taxes));
and the result of any of the foregoing shall be to increase the cost to such
Person of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any Loan) or to increase the cost to such
Person of participating in, issuing, or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then the Borrowers will pay to
such Lender or Issuing Bank, as the case may be, such







--------------------------------------------------------------------------------

56


additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such additional costs incurred or reduction suffered.
(b)     If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or
liquidity or on the capital of such Lender’s or Issuing Bank’s holding company,
if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy or liquidity), then from time
to time the Borrowers will pay to such Lender or Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or Issuing
Bank, or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.
(c)     A certificate of a Lender or Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or Issuing Bank
or its holding company, as the case may be, as specified in paragraph (a) or (b)
of this Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)     Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
(e)     Notwithstanding the foregoing provisions of this Section, a Lender shall
not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

SECTION 2.16.     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default, acceleration, prepayment or otherwise), (b) the conversion of any
Eurodollar







--------------------------------------------------------------------------------

57


Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, continue or prepay any Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11(e) and is revoked in accordance
therewith), (d) the failure to borrow any Competitive Loan after accepting the
Competitive Bid to make such Loan, or (e) the assignment of any Eurodollar Loan
or Fixed Rate Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by any Borrower pursuant to Section 2.19, then,
in any such event, the Borrowers shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate (or, in the case of a Eurodollar
Competitive Loan, the LIBO Rate) that would have been applicable to such Loan,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for US Dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Company and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.17.     Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for any Taxes, unless such deduction is required
by any law. If any Withholding Agent determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Withholding Agent may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made.
(b)     In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)     The Loan Parties shall jointly and severally indemnify the
Administrative Agent and each Lender, as the case may be, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on







--------------------------------------------------------------------------------

58


account of any obligation of the Loan Parties hereunder (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate in reasonable detail as to the amount of such payment or liability
delivered to the Company by a Lender, or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(d)     Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) attributable to such Lender that are paid or payable by the Administrative
Agent in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this paragraph shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.
(e)     As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(f)     Any Lender that is entitled to an exemption from, or reduction of,
withholding Tax with respect to payments made under this Agreement or any other
Loan Document shall deliver to the Company and the Administrative Agent, at the
time or times reasonably requested by the Company or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(i)(1) or 2.17(f)(i)(2)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.







--------------------------------------------------------------------------------

59


(i)    Without limiting the generality of the foregoing:
(1)     any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;
(2)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any other Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under this Agreement or any other Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(B) executed originals of IRS Form W-8ECI;
(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the applicable Borrower within the meaning of
Section 871(h)(3)(B) of the Code or a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable;
or
(D) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9 and/or
another certification documents







--------------------------------------------------------------------------------

60


from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-4 on behalf of each such direct or indirect partner; and
(3)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from, or a reduction in, U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine withholding or deduction required to be made.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(g)     If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by such Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by any Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (g), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Each Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.
(h)     For purposes of determining withholding Taxes imposed under FATCA, from
and after the date hereof, the Borrowers and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) (i)
the Revolving Loans as not qualifying as “grandfathered obligations” within the
meaning of







--------------------------------------------------------------------------------

61


Treasury Regulation Section 1.1471-2(b)(2)(i) and (ii) the Term Loans as
qualifying as “grandfathered obligations” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
(i)     From and after the date hereof, the Loan Parties shall indemnify the
Administrative Agent, and hold it harmless from, any and all losses, claims,
damages, liabilities and related expenses, including Taxes and the fees, charges
and disbursements of any counsel for any of the foregoing, arising in connection
with the Administrative Agent’s treating, for purposes of determining
withholding Taxes imposed under FATCA, the Term Loans as qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
(j)     For purposes of this Section, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.

SECTION 2.18.     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set‑off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at an account designated by the Administrative Agent, except
payments to be made directly to the Issuing Banks as expressly provided herein,
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in US Dollars.
(b)     (i) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest, fees and indemnities then due hereunder, such funds
shall be applied (x) first, towards payment of interest, fees and indemnities
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (y) second,
towards payment of principal and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
(ii)    For purposes of determining the available Revolving Commitments of the
Lenders at any time (other than for purposes of determining the







--------------------------------------------------------------------------------

62


commitment fee), each outstanding Competitive Borrowing shall be deemed to have
utilized the Revolving Commitments of the Lenders (including those Lenders which
shall not have made Loans as part of such Competitive Borrowing) pro rata in
accordance with such respective Revolving Commitments.
(c)     If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participation in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall provide notice thereof to the Administrative Agent and purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment
obtained by a Lender pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.
(d)     Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume, but shall not be required to assume, that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Bank, as the case may
be, the amount due. In such event, if the applicable Borrower has not in fact
made such payment, then each of the Lenders or the applicable Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.







--------------------------------------------------------------------------------

63


(e)     If any Lender shall fail to make any payment required to be made by it
hereunder or for the account of the Administrative Agent or any Issuing Bank,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid.

SECTION 2.19.     Mitigation Obligations; Replacement of Lenders. (a) If any
Lender or Issuing Bank requests compensation under Section 2.15, or if any
Borrower is required to pay any additional amount to any Lender, any Issuing
Bank or any Governmental Authority for the account of any Lender or Issuing Bank
pursuant to Section 2.17, then such Lender or Issuing Bank shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or such
Issuing Bank, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender or such Issuing Bank to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or such Issuing Bank. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or Issuing Bank in connection with any
such designation or assignment.
(b)     If (i) any Lender or any Issuing Bank requests compensation under
Section 2.15, (ii) any Borrower is required to pay any additional amount to any
Lender, any Issuing Bank or any Governmental Authority for the account of any
Lender pursuant to Section 2.17, (iii) any Lender is a Defaulting Lender, (iv)
any Lender is a Declining Lender or (v) any Lender has failed to consent to a
proposed amendment, waiver or termination under Section 9.02 that requires the
consent of all the Lenders (or all the affected Lenders or all the Lenders of
the affected Class) and with respect to which the Required Lenders (or, in
circumstances where Section 9.02 does not require the consent of the Required
Lenders, a Majority in Interest of the Lenders of the affected Class) shall have
granted their consent, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender or
Issuing Bank, as the case may be, to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement or, in the case of
any such assignment or delegation resulting from a failure to provide a consent,
all its interest, rights and obligations under this Agreement as a Lender of
each relevant Class, in each case other than any outstanding Competitive Loans
held by such Lender and other than, in the case of any Issuing Bank, its
interests, rights and obligations under this Agreement with respect to then
outstanding Letters of Credit that have been issued by it, to an assignee that
shall assume such obligations (which assignee may be another Lender or Issuing
Bank, as the case may be, if a Lender or Issuing Bank accepts such assignment
and delegation); provided that (A) the Company shall have received the prior
written consent of the Administrative Agent and, if a Revolving Commitment is
being assigned, each Issuing







--------------------------------------------------------------------------------

64


Bank, which consent shall not unreasonably be withheld, (B) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans (other than Competitive Loans) and any participations in LC Disbursements,
accrued interest thereon, any accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts),
(C) in the case of any such assignment and delegation resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments and (D) in the case of any such assignment and delegation resulting
from the failure to provide a consent, the assignee shall have given such
consent and, as a result of such assignment and delegation and any
contemporaneous assignments and delegations and consents, the applicable
amendment, waiver or termination can be effected. A Lender or Issuing Bank shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver or consent by such Lender or Issuing Bank or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Company, the Administrative Agent and the
assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.

SECTION 2.20.     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:
(a)     commitment fees shall cease to accrue on the amount of the unused
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a);
(b)     the Revolving Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02); provided that
any amendment, waiver or other modification requiring the consent of all Lenders
or all Lenders affected thereby shall, except as otherwise provided in
Section 9.02, require the consent of such Defaulting Lender;
(c)     if any LC Exposure exists at the time a Lender becomes a Defaulting
Lender, then:
(i)    if no Event of Default shall have existed at the time such Lender became
a Defaulting Lender, then the LC Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders ratably in accordance with their
respective Applicable Percentages, but only to the extent the sum of all
Non-Defaulting Lenders’ Revolving Credit Exposures







--------------------------------------------------------------------------------

65


plus such Defaulting Lender’s LC Exposure does not exceed the total of all
Non-Defaulting Lenders’ Revolving Commitments; and
(ii)     if clause (i) shall not be applicable as a result of the existence of
an Event of Default, or if the reallocation described in clause (i) above
cannot, or can only partially, be effected, the Borrowers shall within one
Business Day following notice by the Administrative Agent, cash collateralize
for the benefit of the Issuing Banks the portion of such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.07(i) for so
long as such LC Exposure is outstanding;
(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such portion of such Defaulting Lender’s cash collateralized LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;
(iv) if any portion of the LC Exposure of the Defaulting Lender is reallocated
pursuant to this clause (i) above, then the fees payable to the Lenders pursuant
to Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to such
reallocation;
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to this clause (i) or (ii) above,
then, without prejudice to any rights or remedies of the applicable Issuing Bank
or any other Lender hereunder, all commitment fees that otherwise would have
been payable to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s Revolving Commitment utilized by such LC Exposure) and
all letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks (and
allocated among them ratably based on the amount of such Defaulting Lender’s LC
Exposure attributable to Letters of Credit issued by each Issuing Bank) until
and to the extent that such LC Exposure is cash collateralized and/or
reallocated; and
(d)     an Issuing Bank shall not be required to issue, amend, renew or increase
any Letter of Credit unless in each case it is satisfied that the related
exposure and the Defaulting Lender’s then outstanding LC Exposure will be fully
covered by the Revolving Commitments of the Non-Defaulting Lenders and/or cash
collateral provided by the applicable Borrower in accordance with paragraph (c)
of this Section, and participating interests in any such newly issued, amended,
reviewed or extended Letter of Credit will be allocated among Non-Defaulting
Lenders in a manner consistent with paragraph (c)(i) of this Section (and such
Defaulting Lender shall not participate therein).







--------------------------------------------------------------------------------

66


In the event that (x) a Bankruptcy Event with respect to a Lender Parent shall
have occurred following the date hereof and for so long as such Bankruptcy Event
shall continue or (y) any Issuing Bank has a good faith belief that any
Revolving Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless
such Issuing Bank shall have entered into arrangements with the Company or such
Revolving Lender satisfactory to such Issuing Bank to defease any risk to it in
respect of such Revolving Lender hereunder; it being understood and agreed that
any Revolving Lender that is a Subsidiary of such Lender Parent or otherwise the
Revolving Lender to which the Issuing Bank is referring in clause (y) hereof
shall not, solely as a result of the determination made in clause (x) or (y)
hereof, be deemed a Defaulting Lender.
In the event that the Administrative Agent, the Company and each Issuing Bank
each agree that a Defaulting Lender has adequately remedied all matters that
caused such Revolving Lender to be a Defaulting Lender, then the LC Exposure of
the Revolving Lenders shall be readjusted to reflect the inclusion of such
Revolving Lender’s Revolving Commitment and on such date such Revolving Lender
shall purchase at par such of the Loans of the other Revolving Lenders as the
Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Revolving Loans in accordance with its Applicable
Percentage.

SECTION 2.21.     Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any extension of credit or to determine or charge interest rates based upon
the Adjusted LIBO Rate (or, in the case of a Competitive Loan, the LIBO Rate),
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Company
through the Administrative Agent, (i) any obligation of such Lender to issue,
make, maintain, fund or charge interest with respect to any such extension of
credit or continue Eurodollar Loans or to convert ABR Loans to Eurodollar Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining ABR Loans the interest rate on which is determined
by reference to the Adjusted LIBO Rate component of the Alternate Base Rate, the
interest rate on which ABR Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Adjusted LIBO Rate component of the Alternate Base Rate, in each case until
such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) each applicable Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to ABR Loans (the interest rate on which ABR
Loans of such Lender shall, if necessary to avoid  such illegality, be
determined by the Administrative Agent without reference to the Adjusted LIBO
Rate component of the







--------------------------------------------------------------------------------

67


Alternate Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Adjusted LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the Adjusted
LIBO Rate component thereof until the Administrative Agent is advised in writing
by such Lender that it is no longer illegal for such Lender to determine or
charge interest rates based upon the Adjusted LIBO Rate.  Upon any such
prepayment or conversion, each applicable Borrower shall also pay accrued
interest on the amount so prepaid or converted.

ARTICLE III    
Representations and Warranties
The Company represents and warrants to the Lenders on the date hereof and on
each other date on which representations and warranties are made or deemed made
hereunder that:

SECTION 3.01.     Organization; Powers. Each of the Company and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02.     Authorization; Enforceability. The Transactions are within
each Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational and, if required,
stockholder action. This Agreement has been duly executed and delivered by the
Company and each of the other Loan Documents will be duly executed and delivered
on the Effective Date by the Company and the other Guarantors to the extent
party thereto as of the Effective Date. This Agreement constitutes, and each
other Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03.     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as will have been
obtained or made on or prior to the Effective Date and are in full force and
effect, (b) will not







--------------------------------------------------------------------------------

68


violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Company or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Company or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Company or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the Company
or any of its Subsidiaries, except in each case referred to in clause (c) or
(d), to the extent such violation, default, payment or creation or imposition of
such Lien could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.04.     Financial Condition; No Material Adverse Change.
(a) The Company has heretofore furnished to the Lenders its (i) audited
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the fiscal year ended December 31, 2015, reported on by
Ernst & Young LLP, independent public accountants and (i) unaudited consolidated
balance sheet and statements of income, stockholders equity and cash flows for
each fiscal quarter ended after December 31, 2015 and at least 45 days prior to
the Effective Date (it being acknowledged that the Lenders have previously
received all such financial statements through and including the fiscal quarter
ended September 30, 2016). Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.
(b)     Since December 31, 2015, there has been no material adverse change in
the business, assets, operations, prospects or condition, financial or
otherwise, of the Company and its Subsidiaries, taken as a whole.

SECTION 3.05.     Properties. (a) Each of the Company and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
(b)     Each of the Company and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06.     Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected,







--------------------------------------------------------------------------------

69


individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve this Agreement or the Transactions.
(b)     Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

SECTION 3.07.     Compliance with Laws and Agreements. (a) The Company and each
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
(b)     The Company and each Subsidiary is in compliance, in all material
respects, with (i) each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V) and any other
enabling legislation or executive order relating thereto, (ii) each applicable
anti-money laundering law, (iii) the USA PATRIOT Act and (iv) the United States
Foreign Corrupt Practices Act of 1977.

SECTION 3.08.     Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09.     Taxes. The Company and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Company or such Subsidiary, as applicable, has set aside on its
books adequate reserves in accordance with GAAP and (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.10.     ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Accounting Standards Codification Topic 715) did not, as of the end
of the most recent fiscal period for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) (or, prior to the delivery of any
such financial statements, as of September 30, 2016), exceed







--------------------------------------------------------------------------------

70


the fair market value of the assets of all such underfunded Plans by an amount
that could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11.     Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Company to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, when taken as a whole, not misleading; provided that, with respect to
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

SECTION 3.12.     Use of Proceeds. Neither the Company nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board). No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U, and X.

SECTION 3.13.     Subsidiaries. Schedule 3.13 contains an accurate list of all
Material Subsidiaries (other than (i) any Foreign Subsidiary, (ii) any
Subsidiary of a Foreign Subsidiary and (iii) any Subsidiary that is incorporated
or otherwise organized under the laws of the United States or any political
subdivision, territory or possession thereof and that is a disregarded entity
for U.S. federal income tax purposes that has no material assets other than the
capital stock of one or more “controlled foreign corporations” for purposes of
the Code) on the date hereof, in each case setting forth their respective
jurisdictions of organization and the percentage of their respective ownership
interest held by the Company or other Subsidiaries. All of the issued and
outstanding shares of capital stock of the Material Subsidiaries have been duly
authorized and issued and are fully paid and non-assessable.

SECTION 3.14.     Anti-Corruption Laws and Sanctions Laws. The Company and its
Subsidiaries have implemented and will maintain in effect and enforce policies
and procedures designed to ensure compliance by the Company, its Subsidiaries
and their directors, officers and employees with applicable Anti-Corruption Laws
and Sanctions Laws. Each of the Company and its Subsidiaries and, to the
Company’s knowledge, their respective directors, officers, employees, agents and
Affiliates is in compliance with applicable Anti-Corruption Laws and Sanctions
Laws in all material respects. None of the Company or any Subsidiary or, to the
knowledge of the Company, any of their respective directors, officers, agents,
employees or Affiliates is a Sanctioned Person or is in violation of applicable
Sanctions Laws. The Borrowers will not directly or indirectly use the proceeds
of the Loans or any Letter of Credit or otherwise make







--------------------------------------------------------------------------------

71


available such proceeds (a) to any Person for the purpose of financing the
activities of any Sanctioned Person or (b) for the purposes of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person, in violation of applicable
Anti-Corruption Laws. No Transactions will be undertaken in violation of
applicable Anti-Corruption Laws or Sanctions Laws.

SECTION 3.15.     EEA Financial Institutions. None of the Loan Parties is an EEA
Financial Institution.

ARTICLE IV    
 
Conditions

SECTION 4.01.     [reserved].

SECTION 4.02.     Effectiveness of this Agreement and Commitments. This
Agreement shall become effective and the obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall become
effective on date on which each of the following conditions is satisfied (or
waived in accordance with Section 9.02):
(a)    The Administrative Agent shall have received the following: (i) a
counterpart of this Agreement signed by the Company and each other party hereto
identified on a signature page to this Agreement, (ii) a solvency certificate
from the chief financial officer of the Company in the form attached hereto as
Exhibit E and (iii) a Borrowing Request with respect to the Initial Term Loans
as required hereunder.
(b)    The Administrative Agent (or its counsel) shall have received from the
Company and such of its Subsidiaries as shall be necessary to cause the
Guarantee Requirement to be satisfied on the Effective Date a counterpart of the
Guarantee Agreement signed on behalf of each such party.
(c)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of (i) Frost Brown Todd LLC, counsel for the Company, (ii) Spencer
Fane LLP, Kansas counsel for the Company, (iii) Frost Brown Todd LLC, Texas
counsel for the Company, and (iv) Jennings, Strouss & Salmon, PLC, Arizona
counsel for the Company, in each case, covering such matters relating to the
Company, this Agreement or the Transactions as the Administrative Agent shall
reasonably request. The Company hereby requests such counsel to deliver such
opinions.
(d)    The Administrative Agent shall have received such documents and
certificates (including organizational documents and good standing certificates)
as







--------------------------------------------------------------------------------

72


the Administrative Agent (or its counsel) may reasonably request relating to the
organization, existence and good standing of the Company and the other Loan
Parties, the authorization of the Transactions, the identity, authority and
capacity of the officers of the Company and the other Loan Parties authorized to
act on any of their behalf in connection herewith and any other legal matters
relating to the Company and the other Loan Parties, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent.
(e)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the condition set forth in
paragraph (i) of this Section 4.02.
(f)    The Administrative Agent, the Lead Arrangers and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Effective
Date under the Fee Letters, the Commitment Letter and this Agreement, including,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Company thereunder or hereunder.
(g)    The Lenders shall have received, at least five Business Days prior to the
Effective Date, all documentation and other information about the Company and
the other Loan Parties that the Lenders reasonably believe are required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act, that in each case has been requested in writing at
least ten Business Days prior to the Effective Date.
(h)    All Indebtedness of the Company and its Subsidiaries under the Existing
Credit Agreement outstanding on the Effective Date shall have been or shall
substantially concurrently with the initial borrowing hereunder be repaid in
full (the “Refinancing”) and all security and guarantees and funding commitments
in respect thereof shall have been or shall substantially concurrently with the
initial borrowings hereunder be released and discharged.
(i)    The conditions in paragraphs (a) and (b) of Section 4.03 shall have been
satisfied after giving effect to the funding of the Initial Term Loans and the
use of proceeds thereof.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date and such notice shall be conclusive and binding. In addition,
each Revolving Lender’s Revolving Commitment will not become effective on the
Effective Date if the Initial Term Loans are not made on the Effective Date.

SECTION 4.03.     Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing and of each Issuing Bank to issue,







--------------------------------------------------------------------------------

73


amend, renew or extend any Letter of Credit is subject to the satisfaction of
the following conditions:
(a)     The representations and warranties of the Company set forth in this
Agreement and of each Designated Subsidiary in its Designation Agreement shall
be true and correct on and as of the date of such Borrowing, issuance,
amendment, renewal or extension (or, in the case of any representation or
warranty that by its express terms is limited to a particular date, as of that
date).
(b)     At the time of and immediately after giving effect to such Borrowing,
issuance, amendment, renewal or extension, no Default shall have occurred and be
continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by each
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.04.     Initial Advance to Each Designated Subsidiary. The obligation
of each Revolving Lender to make an initial Revolving Loan to each Designated
Subsidiary is subject to the receipt by the Administrative Agent on or before
the date of such initial Revolving Loan of each of the following, in form and
substance reasonably satisfactory to the Administrative Agent and dated such
date, and in sufficient copies for each Revolving Lender:
(a)    certified copies of the resolutions of the board of directors (or other
governing body) of such Designated Subsidiary (with a certified English
translation if the original thereof is not in English) approving this Agreement
and each other Loan Document to be delivered by it, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to the Loan Documents to which it is party;
(b)    a certificate of a proper officer of such Designated Subsidiary
certifying the names and true signatures of the officers of such Designated
Subsidiary authorized to sign the Designation Agreement to be delivered by it
and the other documents to be delivered by it hereunder;
(c)    a certificate signed by a duly authorized officer of the Company,
certifying that such Designated Subsidiary has obtained all governmental and
third party authorizations, consents, approvals (including exchange control
approvals) and licenses required under applicable laws and regulations necessary
for such Designated Subsidiary to execute and deliver its Designation Agreement
and to perform its obligations thereunder;
(d)    a Designation Agreement duly executed by such Designated Subsidiary and
the Company;







--------------------------------------------------------------------------------

74


(e)    favorable opinions of counsel (which may be in-house counsel) to such
Designated Subsidiary in form and substance reasonably satisfactory to the
Administrative Agent; and
(f)    such other approvals, opinions or documents as any Revolving Lender,
through the Administrative Agent may reasonably request.
The Administrative Agent shall notify the Company and the Revolving Lenders of
the satisfaction of the above requirements with respect to a Designated
Subsidiary and such notice shall be conclusive and binding.

ARTICLE V    
 
Affirmative Covenants
From the date hereof and until the Commitments have expired or been terminated
in whole, the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full, all Letters of Credit shall have expired
or terminated and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that:

SECTION 5.01.     Financial Statements and Other Information. The Company will
furnish to the Administrative Agent for delivery to each Lender:
(a)    within 90 days after the end of each fiscal year of the Company
(commencing with the fiscal year ended December 31, 2016), its audited
consolidated balance sheet as of the end of such year and the related
consolidated statements of operations, stockholders’ equity and cash flows for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;
(b)     within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company (commencing with the fiscal quarter ended
March 31, 2017), its unaudited consolidated balance sheet as of the end of such
fiscal quarter, and the related unaudited consolidated statements of operations
and stockholders’ equity for such fiscal quarter and the then elapsed portion of
the fiscal year, and the related unaudited consolidated statements of cash flows
for the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified







--------------------------------------------------------------------------------

75


by one of its Financial Officers as presenting fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(c)     concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Company
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.08 and 6.09 and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;
(d)     promptly after the same become publicly available, copies of all
periodic and other reports and proxy statements filed by the Company or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be;
(e)     promptly following a request therefor, any documentation or other
information that a Lender or Issuing Bank reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT ACT; and
(f)     promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender or Issuing Bank may reasonably request.
Information required to be delivered pursuant to clause (a), (b) or (d) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, (i) shall have
been posted by the Administrative Agent on an IntraLinks or similar site to
which the Lenders have been granted access or (ii) shall be available on the
website of the SEC at http://www.sec.gov. Subject to the immediately preceding
sentence, so long as Citibank, N.A. or any or any of its Affiliates is the
Administrative Agent, materials required to be delivered pursuant to Section
5.01 shall be delivered to the Administrative Agent in an electronic medium in a
format acceptable to the Administrative Agent by email at
oploanswebadmin@citi.com (or such other email address the Administrative Agent
may specify in writing to the Company from time to time).







--------------------------------------------------------------------------------


76


SECTION 5.02.     Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender and Issuing Bank prompt written notice of
the following:
(a)     the occurrence of any Default;
(b)     the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(c)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$20,000,000;
(d)     any change in the date of its fiscal year-end; and
(e)     any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03.     Existence; Conduct of Business. The Company will, and will
cause each of the Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.04.

SECTION 5.04.     Payment of Obligations. The Company will, and will cause each
of the Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05.     Maintenance of Properties; Insurance. The Company will, and
will cause each of the Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted in each case except where the failure to do so
could not







--------------------------------------------------------------------------------

77


reasonably be expected to result in a Material Adverse Effect, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

SECTION 5.06.     Books and Records; Inspection Rights. The Company will, and
will cause each of the Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of the Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender or Issuing Bank, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times during
normal business hours and as often as reasonably requested, in each case expect
to the extent that such actions could reasonably be expected to contravene
attorney client privilege or similar protection or violate any confidentiality
or privacy obligation or otherwise contravene applicable law.

SECTION 5.07.     Compliance with Laws. The Company will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, including, without
limitation, all Environmental Laws, Anti-Corruption Laws and applicable
Sanctions Laws, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.08.     Use of Proceeds and Letters of Credit. The proceeds of the
Revolving Loans will be used only for general corporate purposes (including
working capital needs, refinancing Indebtedness, reimbursement of LC
Disbursements and financing acquisitions that are approved by the board of
directors, or other governing body, of the target entity before the acquiror
commences a tender offer, proxy solicitation or similar action with respect to
the target’s voting capital stock). The proceeds of the Initial Term Loans will
be used to consummate the Refinancing. No part of the proceeds of any Loan will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

SECTION 5.09.     Guarantee Requirement. The Company will cause the Guarantee
Requirement to be satisfied at all times on and after the Effective Date.

ARTICLE VI    

Negative Covenants
From the date hereof and until the Commitments have expired or been terminated
in whole, the principal of and interest on each Loan and all fees payable







--------------------------------------------------------------------------------

78


hereunder shall have been paid in full, all Letters of Credit shall have expired
or terminated and all LC Disbursements shall have been reimbursed, the Company
covenants and agrees with the Lenders that:

SECTION 6.01.     Priority Indebtedness. The Company will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any Priority
Indebtedness other than:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness (other than letters of credit) existing on the date hereof
and set forth on Schedule 6.01, and extensions, renewals or replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that no additional Subsidiaries will be added as obligors or guarantors
in respect of any Indebtedness referred to in this clause (b) and no such
Indebtedness shall be secured by any additional assets (other than as a result
of any Lien covering after-acquired property in effect on the date hereof);
(c)    Indebtedness consisting of actual or contingent reimbursement obligations
in respect of letters of credit in an aggregate amount at any time not in excess
of $40,000,000;
(d)    Indebtedness of any Subsidiary to the Company or any other Subsidiary, or
Indebtedness of the Company to any Subsidiary; provided that no such
Indebtedness shall be assigned to, or subjected to any Lien in favor of, a
Person other than the Company or a Subsidiary;
(e)    Indebtedness incurred to finance the acquisition, construction or
improvement of, and secured by, any fixed or capital assets acquired,
constructed or improved by the Company or any Subsidiary, and extensions,
renewals or replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or add additional Subsidiaries as obligors
or guarantors in respect thereof and that are not secured by any additional
assets; provided that such Indebtedness is incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement and
does not exceed 90% of the cost of acquiring, constructing or improving such
fixed or capital assets;
(f)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that such Indebtedness exists at the time such Person becomes a
Subsidiary, is not created in contemplation of or in connection with such Person
becoming a Subsidiary and is not secured by any Liens other than Liens permitted
under Section 6.02(c), and extensions, renewals or replacements of any of the
Indebtedness referred to above in this clause that do not increase the
outstanding principal amount thereof or add additional obligors or guarantors in
respect thereof and that are not secured by any additional assets;







--------------------------------------------------------------------------------

79


(g)    Indebtedness of any Subsidiary as an account party in respect of letters
of credit backing obligations of any Subsidiary that do not constitute
Indebtedness;
(h)    Indebtedness incurred in connection with any sale and lease-back
transactions permitted under Section 6.03;
(i)    Securitization Transactions to the extent that the aggregate amount,
without duplication, of all Securitization Transactions does not at any time
exceed $300,000,000;
(j)    Capital Lease Obligations in an aggregate amount not greater than
$125,000,000 resulting from sale and leaseback transactions in respect of the
Company’s properties;
(k)    [reserved];
(l)    other Priority Indebtedness in an aggregate amount outstanding at any
time not greater than $100,000,000;
(m)    Indebtedness under the Existing Credit Agreement incurred prior to the
Effective Date, provided that all Indebtedness under the Existing Credit
Agreement shall have been repaid in full as of the Effective Date;
(n)    Indebtedness consisting of obligations of the Company or any Subsidiary
as an account party in respect of letters of credit issued to support contingent
payment obligations in respect of Taxes required to be paid by any Foreign
Subsidiary in an aggregate face amount for all such outstanding letters of
credit at any time not greater than $60,000,000; provided that such Taxes are
being contested in good faith by appropriate proceedings and the Company or such
Foreign Subsidiary has set aside on its books adequate reserves in accordance
with GAAP in connection therewith; and
(o)    Indebtedness under any Hedging Agreement incurred in the ordinary course
of business and not for speculative purposes.

SECTION 6.02.     Liens. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)    Permitted Encumbrances;
(b)    any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereof; provided that (i) such Lien shall not apply to any
other property or asset of the Company or any Subsidiary, (ii) such Lien shall
secure only those obligations which it secures on the date hereof and







--------------------------------------------------------------------------------

80


extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof and (iii) all such Liens secure obligations
having an aggregate principal amount not exceeding at any time $15,000,000;
(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(d)    Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary securing Indebtedness incurred to finance such
acquisition, construction or improvement; provided that (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (ii) the
Indebtedness secured thereby does not exceed 90% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iii) such Liens
shall not apply to any other property or assets of the Company or any
Subsidiary;
(e)    any Lien securing the Company’s obligations under any Hedging Agreement,
subject to the requirements of Section 6.07;
(f)    sales of accounts receivable and interests therein pursuant to
Securitization Transactions constituting Priority Indebtedness permitted under
Section 6.01;
(g)    Liens deemed to exist in connection with sale and lease-back transactions
permitted under Section 6.03;
(h)    Liens securing Priority Indebtedness permitted under Section 6.01(a), (d)
or (l);
(i)    [reserved]; and
(j)    other Liens not specifically listed above securing obligations (other
than Indebtedness) not to exceed $10,000,000 at any one time outstanding.

SECTION 6.03.     Sale and Lease‑Back Transactions. The Company will not, and
will not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property used
or useful in







--------------------------------------------------------------------------------

81


its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property which it intends to use for substantially
the same purpose or purposes as the property being sold or transferred, except
that the Company and its Subsidiaries may enter into sale and leaseback
transactions in respect of its properties so long as the sum of (a) the Capital
Lease Obligations resulting from such transactions and (b) in the event any such
transactions do not result in any Capital Lease Obligations under GAAP, the
gross proceeds received by the Company or any of its Subsidiaries from such
transactions does not exceed, in the aggregate, $125,000,000.

SECTION 6.04.     Fundamental Changes. (a) The Company will not, and will not
permit any Subsidiary to, merge or consolidate with any other Person, or permit
any other Person to merge or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, (A) any Subsidiary may merge
into the Company or any other Subsidiary; provided, that in the case of any
merger of one Subsidiary into another, if either of such Subsidiaries shall be a
Guarantor, the surviving or resulting Subsidiary must at all times after such
merger be a Guarantor; (B) any Person other than a Subsidiary may merge with the
Company or a Subsidiary so long as (1) in the case of a merger to which the
Company is a party, the Company must be the surviving or resulting corporation,
(2) in the case of a merger to which a Subsidiary is a party, the surviving or
resulting Person must be a Subsidiary (and, if any such constituent Subsidiary
shall have been a Guarantor, a Guarantor) and (3) in the case of any merger
referred to in this clause (B), the Company shall be in compliance on a pro
forma basis with the covenants set forth in Sections 6.08 and 6.09 as of the end
of and for the most recent period of four fiscal quarters for which financial
statements shall have been delivered pursuant to Section 5.01 (or, prior to the
delivery of any such financial statements, the period of four fiscal quarters
ended September 30, 2016), giving effect to such merger and any related
incurrence or repayment of Indebtedness as if it had occurred at the beginning
of such period; and (C) any Subsidiary may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders.
(b)     The Company will not, and will not permit any Subsidiary to, sell,
transfer, lease or otherwise dispose of assets (including the stock of any
Subsidiary, whether now owned or hereafter acquired), except that (i) the
Company or any Subsidiary may sell inventory or equipment in the ordinary course
of business; (ii) the Company or any Subsidiary may sell, lease or otherwise
transfer any assets to the extent that the assets so sold, leased or transferred
in any transaction have a book value not greater than $5,000,000, (iii) the
Company or any Subsidiary may sell, lease or otherwise transfer any of its
assets to the Company or to any Subsidiary; provided that, in the case of any
such transfer to a Subsidiary, if the transferor shall be the Company or a
Guarantor, the transferee Subsidiary must at all times after such transfer be a
Guarantor; (iv) the Company and the Subsidiaries may effect additional transfers
under this clause (iv), through sales, leases, mergers or otherwise, of assets
that in the aggregate do not account for more than (without taking into account
any such transfers made under clause (v)







--------------------------------------------------------------------------------

82


below) (A) during any period of four fiscal quarters, 10%, or (B) from and after
the date hereof, 15%, of the consolidated assets or revenues of the Company and
the Subsidiaries, as of the end of or for the then most recent period of four
fiscal quarters for which financial statements have been delivered pursuant to
Section 5.01 (or, prior to the delivery of any such financial statements, the
period of four fiscal quarters ended September 30, 2016); and (v) the Company or
any Subsidiary may sell, transfer, lease or otherwise dispose of assets
(including the stock of any Subsidiary, whether now owned or hereafter acquired)
so long as (1) the Company or any of its Subsidiaries receives consideration for
such sale, transfer, lease or other disposition at least equal to the fair
market value of the assets sold, leased, transferred or otherwise disposed (as
determined in good faith by the Board of Directors of the Company), (2) at least
75% of the consideration therefor received by the Company or any of its
Subsidiaries is in the form of cash or Cash Equivalents, (3) the cash and Cash
Equivalents so received shall not exceed the aggregate principal amount of the
Term Loans then outstanding, (4) at the time thereof and immediately after
giving effect thereto, no Default shall have occurred and be continuing or would
result therefrom and (5) the Net Proceeds thereof shall be applied as set forth
in Section 2.11(d) (any such sale, transfer, lease or other disposition made
under this clause (v), a “Specified Asset Sale”).
(c)     The Company will not, and will not permit any Subsidiary to, engage to
any material extent in any business other than businesses of the type conducted
by the Company and the Subsidiaries on the date hereof and businesses reasonably
related thereto.

SECTION 6.05.     Transactions with Affiliates. The Borrower will not, and will
not permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions substantially as favorable to the Company or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties,
(b) payments of compensation arising out of any employment or consulting
arrangement in the ordinary course of business, (c) transactions between or
among the Company and the Subsidiaries not involving any other Affiliate and
(d) dividends or other distributions (whether in cash, securities or other
property) with respect to any shares of any class of capital stock of the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of capital stock of the Company or any option, warrant or other
right to acquire any such shares of capital stock of the Company.

SECTION 6.06.     Restrictive Agreements. The Company will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of (a) the Company or any Subsidiary to create,
incur or permit







--------------------------------------------------------------------------------

83


to exist after the Effective Date any Lien upon any of the assets of the Company
or any Subsidiary to secure the obligations of the Company or such Subsidiary
under the Loan Documents, or (b) any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Company or any other Subsidiary or to Guarantee
Indebtedness of the Company or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement, (ii) [reserved], (iii) [reserved] and (iv) clause (a) of the
foregoing shall not apply to (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by clauses (e), (h), (i) or
(j) of Section 6.01 if such restrictions or conditions apply only to the assets
securing such Indebtedness or (B) customary provisions in leases and other
agreements restricting the assignment thereof.

SECTION 6.07.     Hedging Agreements. The Company will not, and will not permit
any Subsidiary to, enter into any Hedging Agreement, except (a) Hedging
Agreements entered into to hedge or mitigate risks (including foreign exchange
risks) to which the Company or any Subsidiary has actual exposure, and
(b) Hedging Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate, from floating rates to fixed rates or otherwise) with
respect to any interest-bearing liability or investment of the Company or any
Subsidiary.

SECTION 6.08.     Interest Coverage Ratio. From and after the Effective Date,
the Company will not permit the ratio of (a) Consolidated EBITDA to
(b) Consolidated Interest Expense, in each case for the most recently ended
period of four consecutive fiscal quarters for which financial statements have
been delivered pursuant to Section 5.01 (or, prior to the delivery of any such
financial statements, for the period of four consecutive fiscal quarters ended
September 30, 2016), to be less than 4.0 to 1.0.

SECTION 6.09.     Total Net Leverage Ratio. At any time on or after the
Effective Date, the Company will not at any time permit the Total Net Leverage
Ratio at such time to be greater than 3.00 to 1.0.

SECTION 6.10.     Restricted Payments. The Company will not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that (i) the Company
may declare and pay dividends or make other Restricted Payments that in either
case are payable solely in additional shares of its common stock, (ii) the
Company may repurchase shares of stock or other equity interests upon the
exercise of stock options if such shares of stock or other equity interests
represent a portion of the exercise price of such options, (iii) the Company may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans or agreements for directors, officers or employees of the
Company and the Subsidiaries and (iv) the Company may make additional Restricted
Payments in an unlimited amount if, on a pro forma basis after giving effect to
any such Restricted Payment, no Default or Event of Default shall have occurred
and be continuing and the Company will be in compliance with the







--------------------------------------------------------------------------------

84


covenants set forth in Section 6.08 and 6.09. Notwithstanding the foregoing in
this Section 6.10, (a) the Company shall be permitted to pay dividends with
respect to any shares of stock or other equity interests in the Company pursuant
to this Section 6.10 within 75 days after the date of declaration thereof if, at
the time such dividend was declared, the Company would have been permitted to
pay such dividend pursuant to clause (iv) of this Section 6.10 and (b) the
Company shall be permitted to make cash redemptions of its 5.75% Junior
Subordinated Convertible Debentures due September 2029 or any other cash
payments required in connection therewith.

ARTICLE VII

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    the Company or any other Borrower shall fail to pay any principal of any
Loan or note or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;
(b)    the Company or any other Borrower shall fail to pay any interest on any
Loan, note, LC Disbursement or any fee or any other amount (other than an amount
referred to in clause (a) of this Article) payable under this Agreement, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Company or any other Borrower or any Subsidiary in or in connection with any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
(d)    the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Company’s
existence) or 5.08 or in Article VI;
(e)    the Company shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Company (which notice will be given at the request of any Lender);







--------------------------------------------------------------------------------

85


(f)    the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace period;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (ii) redemptions of the Company’s 5.75%
Junior Subordinated Convertible Debentures due September 2029 required under the
terms of the indenture governing such debentures or (iii) the Existing Credit
Agreement to the extent any of the foregoing shall occur as a result of the
transactions contemplated hereunder to occur on the Effective Date;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Subsidiary or its debts, or of a substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
(i)    the Company or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(j)    the Company or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (except to the extent (x) covered by independent







--------------------------------------------------------------------------------

86


third-party insurance as to which the insurer does not dispute coverage or (y)
the Company and its Subsidiaries (as applicable) have been indemnified by a
third party) shall be rendered against the Company, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Company or any Subsidiary to enforce any such judgment;
(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
(m)    the Guarantee Agreement or any provision thereof shall be declared to be
unenforceable or null and void or any Guarantor or any person acting by or on
behalf of such Guarantor shall deny or disaffirm any of such Guarantor’s
obligations under the Guarantee Agreement or any Guarantor shall fail to perform
or observe any term, covenant or agreement on its part to be performed or
observed pursuant to the Guarantee Agreement;
(n)    a Change in Control shall occur; or
(o)    there shall occur any event which constitutes a default, event of
ineligibility, event of termination or similar event under or in connection with
any Securitization Transaction in respect of which the aggregate amount of
accounts receivable purchased net of the aggregate amount of accounts receivable
collected exceeds $50,000,000 (a “Material Securitization Transaction”), or the
Company or any Subsidiary shall fail to observe or perform any term, covenant,
condition or agreement contained in or arising under any Material Securitization
Transaction, if, as a result of such event or failure, the purchasers thereunder
or any agent acting on their behalf shall cause or be permitted to cause (any
applicable grace or cure period having expired) such Material Securitization
Transaction or the commitments of the purchasers thereunder to terminate or
cease to be fully available;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take any or
all of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding), in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately and (iii) require the
deposit of cash collateral in respect of LC







--------------------------------------------------------------------------------

87


Exposure as provided in Section 2.07(i), in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to any Borrower described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall immediately and automatically become due and payable and the
deposit of such cash collateral in respect of LC Exposure shall immediately and
automatically become due, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

ARTICLE VIII    

The Administrative Agent
Each of the Lenders and Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) none of the Administrative Agent, the Syndication Agent, the
Co-Documentation Agents and the Lead Arrangers shall be subject to any fiduciary
or other implied duties, regardless of whether a Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with respect
to the Administrative Agent, the Syndication Agent and the Co-Documentation
Agents is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties), (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), provided that the Administrative Agent shall not be required to
take any action that, in its opinion, could expose the Administrative Agent to
liability or be contrary to any Loan Document or applicable law, and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not







--------------------------------------------------------------------------------

88


be liable for the failure to disclose, any information relating to the Company
or any of its Subsidiaries that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
wilful misconduct (as determined by a court of competent jurisdiction by a final
and nonappealable judgment). The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Company or a Lender (in which case the
Administrative Agent shall deliver such written notice to the Lenders or the
other Lenders), and the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also shall be entitled to rely, and shall not incur any liability for relying,
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Bank or any other Person, the Administrative Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank or such other Person
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank or such other Person prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent,







--------------------------------------------------------------------------------

89


and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor; provided that such successor shall be a Lender
under this Agreement. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a Lender under
this Agreement with an office in New York, New York, or an Affiliate of any such
bank. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or Issuing Bank and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or Issuing Bank and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.
It is agreed that the Syndication Agent and Co-Documentation Agents shall, in
their capacities as such, have no duties or responsibilities under this
Agreement.

ARTICLE IX    

Miscellaneous

SECTION 9.01.     Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein or in any other Loan Document shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or







--------------------------------------------------------------------------------

90


registered mail or, to the extent provided herein, sent by facsimile (which may,
in the case of any delivery by facsimile of a Borrowing Request, a Competitive
Bid Request or an Interest Election Request, be delivered by e-mail to
GLAgentOfficeOps@citi.com), as follows:
(a)    if to the Company or any other Borrower, to it at Atrium One, 201 E.
Fourth Street, 102-1910, Cincinnati, Ohio 45202, Attention of David Wiedwald
(Facsimile No. (513) 651-5180; e-mail david.wiedwald@convergys.com);
(b)    if to the Administrative Agent, to Citibank, N.A. at 1615 Brett Road,
Building #3, New Castle, Delaware 19720, Attention of Bank Loan Syndications
Department (Facsimile No.(646) 274-5080; e-mail GLAgentOfficeOps@citi.com, with
a copy to Citibank, N.A., Attention of Javier Escobar (Facsimile No. (646)
308-6432; email javier.escobar@citi.com); and
(c)    if to any other Lender or Issuing Bank, to it at its address (or
facsimile number or electronic communications address) set forth in its
Administrative Questionnaire.
Any party hereto may change its address, facsimile number or electronic
communications address for notices and other communications hereunder by notice
to the other parties hereto. All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.
The Company agrees that the Administrative Agent may make materials required to
be delivered pursuant to Section 5.01, as well as any other written information,
documents, instruments and other material relating to the Company, any of its
Subsidiaries or any other materials or matters relating to this Agreement or any
of the transactions contemplated hereby (collectively, the “Communications”)
available to the Lenders by posting such notices on Debtdomain or a
substantially similar electronic system (the “Platform”). The Company
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.
Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
reasonably requested by any







--------------------------------------------------------------------------------

91


Lender, the Administrative Agent shall deliver a copy of the Communications to
such Lender by email or telecopier. Each Lender agrees (i) to notify the
Administrative Agent in writing of such Lender’s e-mail address to which a
Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.

SECTION 9.02.     Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or any other Loan Document or
consent to any departure by the Company or any other Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender or Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)     Except as expressly provided otherwise herein, neither this Agreement
nor any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company, the Administrative Agent and the Required Lenders
or by the Company and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase or extend the
Commitment of any Lender, including pursuant to Section 2.05, without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest (other than interest payable
solely pursuant to Section 2.13(d)) thereon, or reduce any fees payable
hereunder (in each case, other than as a result of any change in the definition,
or in any components thereof, of the term “Total Net Leverage Ratio”), without
the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the Maturity Date
or the scheduled date of expiration of any Commitment or postpone the expiration
date of a Letter of Credit beyond the expiration date permitted by Section
2.07(c)(ii), without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (c), in each case in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each







--------------------------------------------------------------------------------

92


Lender, (v) change the definition of “Applicable Percentage”, without the
written consent of each Revolving Lender, (vi) change any of the provisions of
this Section or the definition of “Required Lenders” or “Majority in Interest”
or any other provision hereof specifying the number or percentage of Lenders (or
Lenders of any Class) required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (or each Lender of such Class, as the case may be), (vii)
release all or substantially all of the value of the Guarantees under the
Guarantee Agreement from the Guarantee obligations under the Guarantee
Agreement, without the written consent of each Lender, (viii) change any
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of any Class
differently than those holding Loans of any other Class, without the written
consent of Lenders representing a Majority in Interest of each affected Class;
or (ix) waive any condition set forth in Section 4.03 without the written
consent of the Majority in Interest of the Revolving Lenders (it being
understood and agreed that any amendment or waiver of, or any consent with
respect to, any provision of this Agreement (other than any waiver expressly
relating to Section 4.03) or any other Loan Document, including any amendment of
any affirmative or negative covenant set forth herein or in any other Loan
Document or any waiver of a Default or an Event of Default, shall not be deemed
to be a waiver of any condition set forth in Section 4.03); provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or Issuing Banks hereunder without the prior
written consent of the Administrative Agent or the Issuing Banks, as the case
may be. Notwithstanding the foregoing, (x) no consent with respect to any
amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or (iii)
of the first proviso of this Section 9.02(b) and then only in the event such
Defaulting Lender shall be affected by such amendment, waiver or other
modification and (y) any amendment, waiver or other modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the Lenders of one or more Classes (but not the Lenders of any other Class), may
be effected by an agreement or agreements in writing entered into by the Company
and the requisite number or percentage in interest of each affected Class of
Lenders that would be required to consent thereto under this Section if such
Class of Lenders were the only Class of Lenders hereunder at the time.

SECTION 9.03.     Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out‑of‑pocket expenses incurred by the Agents and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Agents, in connection with the structuring, arrangement and syndication
of the credit facilities provided for herein, the preparation, execution and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all out-of-pocket expenses incurred by
each Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for







--------------------------------------------------------------------------------

93


payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Agents, any Issuing Bank or any Lender, including the reasonable fees,
charges and disbursements of any counsel for the Agents, any Issuing Bank or any
Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b)     The Company shall indemnify the Agents, each Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of any Loan Document or any agreement
or instrument contemplated thereby, the performance by the parties thereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated thereby, (ii) any Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by any
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Company or any of its Subsidiaries, or any Environmental Liability related in
any way to the Company or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (regardless
of whether instituted by the Company or any of its directors, security holders
or creditors or by an Indemnitee or any other Person or whether any Indemnitee
is a party thereto), whether or not the Transactions are consummated; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee.
(c)     To the extent that the Company fails to pay any amount required to be
paid by it to any Agent or Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to such Agent or Issuing Bank, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent or Issuing Bank in its capacity as such; provided
further that, with respect to such unpaid amounts owed to any Issuing Bank in
its capacity as such, or to any Related Party of any of the foregoing acting for
any Issuing Bank in connection with such capacity, only the Revolving Lenders
shall be required to pay such unpaid amounts. For purposes of this Section, a
Lender’s







--------------------------------------------------------------------------------

94


“pro rata share” shall be determined based upon its share of the sum of the
Aggregate Revolving Exposure, unused Revolving Commitments and, except for
purposes of the immediately preceding proviso, the outstanding Term Loans and
unused Term Commitments, in each case, at the time outstanding or in effect (or
most recently outstanding or in effect, if none of the foregoing shall be
outstanding or in effect at such time).
(d)     To the extent permitted by applicable law, the Borrowers shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or any Letter of Credit or the use of the proceeds
thereof; provided that nothing in this paragraph shall reduce the obligations of
the Borrowers under paragraph (b) of this Section in respect of any special,
indirect, consequential or punitive damages awarded against any Indemnitee.
(e)     All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04.     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent of the
Company (such consent not to be unreasonably withheld or delayed), the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
and, in the case of an assignment of Revolving Loans and Revolving Commitments,
each Issuing Bank (such consent not to be unreasonably withheld or delayed);
provided that (A) no consent of the Company shall be required for an assignment
(x) of Revolving Loans and Revolving Commitments to a Revolving Lender, an
Affiliate of a Revolving Lender or an Approved Fund, (y) of Term Loans and Term
Commitments to a Lender, an Affiliate of a Lender or an Approved Fund or (z) if
an







--------------------------------------------------------------------------------

95


Event of Default has occurred and is continuing, of any Loans and Commitments to
any other assignee and (B) the Company shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 (or, in
the case of Term Loans, $1,000,000) unless each of the Company and the
Administrative Agent shall otherwise consent; provided that no such consent of
the Company shall be required if an Event of Default has occurred and is
continuing;
(B)    each partial assignment with respect to any Class shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to such Class; provided that this
clause shall not apply to rights in respect of outstanding Competitive Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
(E)    no assignment shall be made to the Company or any of its Affiliates or to
any natural person or any Defaulting Lender.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means, with respect to any Lender that is a fund which invests
in bank loans and similar extensions of credit, any other fund that invests in
bank loans and similar extensions of credit and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and







--------------------------------------------------------------------------------

96


Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Company, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(iv) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii) of this Section
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c) (i) Any Lender may, without notice to or the consent of the Company, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrowers, the Administrative Agent, the Issuing Banks
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) no Participations shall be sold to the Company or any of its Affiliates or
to any natural person or any Defaulting Lender. Any agreement or







--------------------------------------------------------------------------------

97


instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.
(ii)     A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 2.17(f) as though
it were a Lender.
(iii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d)     Any Lender, without notice to or the consent of any Borrower or the
Administrative Agent, may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other Governmental Authority or any of its
Affiliates, and this Section shall not apply to any such pledge or assignment of
a security interest; provided that no such pledge or







--------------------------------------------------------------------------------

98


assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(e)     By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitments and the outstanding balances of its Loans of the Class or Classes
subject to assignment, in each case without giving effect to assignments thereof
that have not become effective, are as set forth in such Assignment and
Assumption; (ii) except as set forth in clause (i) above, such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement or any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any of the foregoing, or
the financial condition of the Company or the performance or observance by the
Borrowers of any of their obligations under this Agreement or under any other
Loan Document or any other instrument or document furnished pursuant hereto or
thereto; (iii) each of the assignee and the assignor represents and warrants
that it is legally authorized to enter into such Assignment and Assumption;
(iv) such assignee confirms that it has received a copy of this Agreement,
together with copies of any amendments or consents entered into prior to the
date of such Assignment and Assumption and copies of the most recent financial
statements delivered pursuant to Section 5.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (v) such assignee will
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent to take such action as agents on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to it by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations that by
the terms of this Agreement are required to be performed by it as a Lender.

SECTION 9.05.     Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is







--------------------------------------------------------------------------------

99


extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or any LC Exposure is
outstanding or any Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the consummation of the transactions contemplated hereby, the repayment
of the Loans, the expiration or the termination of the Letters of Credit, or the
termination of the Commitments or of this Agreement or any provision hereof.

SECTION 9.06.     Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
the Commitment Letter, the Fee Letters and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Once this Agreement becomes effective pursuant to
Section 4.02, it shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging, if arrangements for doing so have been approved by the
Administrative Agent, shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.07.     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Company
or any other Borrower against any of and all the obligations of any Borrower now
or hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have. Each Lender and Issuing Bank agrees to
notify the applicable Borrower and the Administrative Agent promptly after any
such







--------------------------------------------------------------------------------

100


setoff and application; provided that the failure to give notice shall not
affect the validity of such setoff and application.

SECTION 9.09.     Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b)     Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or any other Loan Document or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against any Borrower
or its properties in the courts of any jurisdiction.
(c)     Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Each Designated Subsidiary
hereby agrees that service of process in any action or proceeding brought in any
New York State court or in Federal court described in subsection (b) above may
be made upon the Company at its address set forth in Section 9.01 and each
Designated Subsidiary hereby irrevocably appoints the Company its authorized
agent to accept such service of process, and agrees that the failure of the
Company to give any notice of any such service shall not impair or affect the
validity of such service or of any judgment rendered in any action or proceeding
based thereon. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

SECTION 9.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY







--------------------------------------------------------------------------------

101


LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.11.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.     Confidentiality. Each of the Issuing Banks and the Lenders
agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and its and its Affiliates’
respective directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (g) to
any direct, indirect, actual or prospective counterparty (and its advisors) to
any swap, derivative or securitization transaction related to the obligations
under this Agreement, (h) to any provider of credit insurance relating to the
Company and its obligations, (i) with the consent of the Company or (j) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section, (ii) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Company or (iii) is independently developed by the Administrative
Agent, any Issuing Bank or any Lender without reliance on Information received
from the Company. For the purposes of this Section, “Information” means all
information received from the Company relating to the Company or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Company;
provided that, in the case of information received from the Company after the
date hereof, such information is clearly identified at the time of delivery as
confidential. In addition, each Issuing Bank and each Lender may disclose the
existence of this







--------------------------------------------------------------------------------

102


Agreement and information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Issuing Banks and the Lenders. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.13.     USA PATRIOT Act. Each Lender hereby notifies the Company and
each other Borrower that pursuant to the requirements of the USA PATRIOT Act,
each Lender is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of the Loan
Parties and other information that will allow such Lender to identify the Loan
Parties in accordance with the USA PATRIOT Act. The Company shall, and shall
cause each Subsidiary to, provide such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Act.

SECTION 9.14.     Release of Guarantees. A Guarantor (other than the Company)
shall automatically be released from its obligations under the Loan Documents
upon the consummation of any transaction permitted by this Agreement as a result
of which such Guarantor ceases to be a Subsidiary. In connection with any
release pursuant to this Section, the Administrative Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Administrative Agent.

SECTION 9.15.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.16.     Non-Public Information. (a) Each Lender acknowledges that all
information furnished to it pursuant to this Agreement from the Company or on
its behalf and relating to the Company, its Subsidiaries or its or their







--------------------------------------------------------------------------------

103


respective businesses may include material non-public information concerning the
Company and its Subsidiaries or its or their securities, and confirms that it
has developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with the procedures and applicable law, including federal and state
securities laws.
(b)     All such information, including requests for waivers and amendments,
furnished by the Company or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Company and its
Subsidiaries and its and their securities. Accordingly, each Lender represents
to the Company and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including federal and state securities laws.

SECTION 9.17.     No Fiduciary Duty. The Company agrees that in connection with
all aspects of the Transactions and any communications in connection therewith,
the Company and its Affiliates, on the one hand, and the Administrative Agent,
the Issuing Banks, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such Transactions or communications. Each of the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents, the Lead Arrangers, the Issuing
Banks, the Lenders and their respective Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Company and its Affiliates, and
none of the Administrative Agent, the Syndication Agent, the Co-Documentation
Agents, the Lead Arrangers, the Issuing Banks, the Lenders and their respective
Affiliates has any obligation to disclose any of such interests to the Company
or any of its Affiliates. To the fullest extent permitted by law, the Company
hereby waives and releases any claims that it or any of its Affiliates may have
against the Administrative Agent, the Syndication Agent, the Co-Documentation
Agents, the Lead Arrangers, the Issuing Banks, the Lenders and their respective
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

SECTION 9.18.     Designated Subsidiaries. (a) The Company may at any time, and
from time to time, upon not less than 15 Business Days’ notice in the case of
any Subsidiary so designated after the Effective Date, notify the Administrative
Agent that the Company intends to designate a Subsidiary as a “Designated
Subsidiary” for purposes of this Agreement. On or after the date that is 15
Business Days after such notice, upon delivery to the Administrative Agent and
each Lender of a Designation Agreement duly executed by the Company and the
respective Subsidiary and substantially in the form of Exhibit F hereto, such
Subsidiary shall thereupon become a







--------------------------------------------------------------------------------

104


“Designated Subsidiary” for all purposes of this Agreement, and, upon
fulfillment of the applicable conditions set forth in Section 4.04 and after
such Designation Agreement is accepted by the Administrative Agent, such
Subsidiary shall thereupon become a Designated Subsidiary for all purposes of
this Agreement and, as such, shall have all of the rights and obligations of a
Borrower hereunder (except with respect to Term Loans which may only be borrowed
by the Company). The Administrative Agent shall promptly notify each Revolving
Lender of the Company’s notice of such pending designation by the Company and
the identity of the respective Subsidiary. Following the giving of any notice
pursuant to this Section 9.18(a), if the designation of such Designated
Subsidiary obligates the Administrative Agent or any Lender to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Company shall,
promptly upon the request of the Administrative Agent or any Lender, supply such
documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations.
If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Administrative Agent and the
Company, fulfill its Revolving Commitment by causing a branch or an Affiliate of
such Lender to act as the Lender in respect of such Designated Subsidiary;
provided that any exercise of such option shall not affect in any manner the
obligation of any Borrower to repay such Loan in accordance with the terms of
this Agreement.


As soon as practicable after receiving notice from the Company or the
Administrative Agent of the Company’s intent to designate a Subsidiary as a
Designated Subsidiary, and in any event no later than ten Business Days after
the delivery of such notice, for a Designated Subsidiary that is organized under
the laws of a jurisdiction other than of the United States or a political
subdivision thereof, any Lender that may not legally lend to, establish credit
for the account of and/or do any business whatsoever with such Designated
Subsidiary directly or through an Affiliate of such Lender as provided in the
immediately preceding paragraph or for which the making of a Revolving Loan to
such Designated Subsidiary is against such Lender’s internal policies (a
“Protesting Lender”) shall so notify the Company and the Administrative Agent in
writing. With respect to each Protesting Lender, the Company shall, effective on
or before the date that such Designated Subsidiary shall have the right to
borrow hereunder, either (A) notify the Administrative Agent and such Protesting
Lender that the Revolving Commitments of such Protesting Lender shall be
terminated; provided that such Protesting Lender shall have received payment of
an amount equal to the outstanding principal of its Revolving Loans and Letter
of Credit reimbursement obligations, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder from the Company or (B) cancel its
request to designate such Subsidiary as a “Designated Subsidiary” hereunder.









--------------------------------------------------------------------------------

105


(b)     Upon the request of the Company and the payment and performance in full
of all of the indebtedness, liabilities and obligations under this Agreement of
any Designated Subsidiary, then, so long as at the time no Borrowing Request is
outstanding, such Subsidiary’s status as a “Designated Subsidiary” shall
terminate upon notice to such effect from the Administrative Agent to the
Revolving Lenders (which notice the Administrative Agent shall give promptly,
and only upon its receipt of a request therefor from the Company). Thereafter,
the Revolving Lenders shall be under no further obligation to make any Revolving
Loans hereunder to such Designated Subsidiary.
(c)     Each Designated Subsidiary hereby appoints the Company as its
non-exclusive representative and agent for all purposes under the Loan
Documents, including, without limitation, requests for Revolving Loans and
Letters of Credit, designation of interest rates, delivery or receipt of notices
and other communications, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with the Administrative
Agent, the Issuing Banks or any Revolving Lender, and each Designated Subsidiary
releases the Company from any restrictions on representing several Persons and
self-dealing under any applicable law (the Company, acting on behalf of any
Designated Subsidiary pursuant to such agency, the “Borrower Agent”). The
Company hereby accepts such appointment as non-exclusive representative and
agent of each Designated Subsidiary. In addition:
(i)    the Administrative Agent, the Issuing Banks and the Revolving Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or other communication (including any Borrowing Request or any
Interest Election Request) delivered on behalf of a Designated Subsidiary by the
Borrower Agent;
(ii)    the Administrative Agent, the Issuing Banks and the Revolving Lenders
may give any notice to or make any other communication with any Designated
Subsidiary hereunder to or with the Borrower Agent;
(iii)    the Administrative Agent, the Issuing Banks and the Revolving Lenders
shall have the right, in its discretion, to deal exclusively with the Borrower
Agent for any or all purposes under the Loan Documents; and
(iv)    each Designated Subsidiary agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
the Borrower Agent shall be binding upon and enforceable against it.

SECTION 9.19.     Waiver of Break Funding Payments. Each Lender (to the extent
such Lender was a Lender under the Existing Credit Agreement immediately prior
to the Effective Date) hereby consents to waive any rights to receive







--------------------------------------------------------------------------------

106


any fees payable under Section 2.16 of the Existing Credit Agreement which are
incurred solely as a result of any prepayment of any Eurodollar Loan or Fixed
Rate Loan issued under the Existing Credit Agreement made on the date hereof.

SECTION 9.20.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto or
to any other Loan Document, each party hereto acknowledges that any liability of
any Lender that is an EEA Financial Institution arising under any Loan Document,
to the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender party hereto that is an EEA Financial Institution;
and
(b)     the effects of any Bail-in Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document, or (iii) the variation of the terms of
such liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.
[Remainder of Page Intentionally Left Blank]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
CONVERGYS CORPORATION


    By: /s/ David R. Wiedwald    
        Name: David R. Wiedwald
        Title: Treasurer




--------------------------------------------------------------------------------







CITIBANK, N.A., individually and as Administrative Agent,


    By: /s/ Michael Vondriska    
        Name: Michael Vondriska
        Title: Vice President







--------------------------------------------------------------------------------





 
Signature Page to CONVERGYS CORPORATION Credit Agreement dated as of
January 11, 2017


Name of Institution:

BANK OF AMERICA, N.A.

By: /s/ Robert Kling    
Name: Robert Kling
Title: Vice President







--------------------------------------------------------------------------------









Signature Page to CONVERGYS CORPORATION Credit Agreement dated as of
January 11, 2017


Name of Institution:

PNC BANK, NATIONAL ASSOCIATION

By: /s/ Jeffrey P. Fisher    
Name: Jeffrey P. Fisher
Title: Vice President







--------------------------------------------------------------------------------









Signature Page to CONVERGYS CORPORATION Credit Agreement dated as of
January 11, 2017


Name of Institution:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

By: /s/ Lillian Kim    
Name: Lillian Kim
Title: Director







--------------------------------------------------------------------------------









Signature Page to CONVERGYS CORPORATION Credit Agreement dated as of
January 11, 2017


Name of Institution:

U.S. BANK NATIONAL ASSOCIATION

By: /s/ Mark Irey    
Name: Mark Irey
Title: Vice President







--------------------------------------------------------------------------------









Signature Page to CONVERGYS CORPORATION Credit Agreement dated as of
January 11, 2017


Name of Institution:

WELLS FARGO BANK, NATIONAL ASSOCIATION

By: /s/ Kyle R. Holtz    
Name: Kyle R. Holtz
Title: Director







--------------------------------------------------------------------------------









Signature Page to CONVERGYS CORPORATION Credit Agreement dated as of
January 11, 2017


Name of Institution:

STANDARD CHARTERED BANK

By: /s/ Steven Aloupis    
Name: Steven Aloupis
Title: Managing Director







--------------------------------------------------------------------------------









Signature Page to CONVERGYS CORPORATION Credit Agreement dated as of
January 11, 2017


Name of Institution:

THE BANK OF NOVA SCOTIA

By: /s/ Diane Emanuel    
Name: Diane Emanuel
Title: Managing Director







--------------------------------------------------------------------------------









Signature Page to CONVERGYS CORPORATION Credit Agreement dated as of
January 11, 2017


Name of Institution:

GOLDMAN SACHS BANK USA

By: /s/ Ryan Durkin    
Name: Ryan Durkin
Title: Authorized Signatory







--------------------------------------------------------------------------------









Signature Page to CONVERGYS CORPORATION Credit Agreement dated as of
January 11, 2017


Name of Institution:

COBANK, ACB

By: /s/ Ted Koerner    
Name: Ted Koerner
Title: Managing Director







--------------------------------------------------------------------------------









Signature Page to CONVERGYS CORPORATION Credit Agreement dated as of
January 11, 2017


Name of Institution:

THE NORTHERN TRUST COMPANY

By: /s/ John Di Legge    
Name: John Di Legge
Title: Vice President







--------------------------------------------------------------------------------









Signature Page to CONVERGYS CORPORATION Credit Agreement dated as of
January 11, 2017


Name of Institution:

ASSOCIATED BANK, N.A.

By: /s/ William W. Carroll    
Name: William W. Carroll
Title: Senior Vice President







--------------------------------------------------------------------------------









Signature Page to CONVERGYS CORPORATION Credit Agreement dated as of
January 11, 2017


Name of Institution:

BANCO DE SABADELL, S.A., MIAMI BRANCH

By: /s/ Maurici Lladó    
Name: Maurici Lladó
Title: Executive Director,
Corporate Banking Americas & Asia







--------------------------------------------------------------------------------









Signature Page to CONVERGYS CORPORATION Credit Agreement dated as of
January 11, 2017


Name of Institution:

THE HUNTINGTON NATIONAL BANK

By: /s/ Sherlyn Nelson    
Name: Sherlyn Nelson
Title: Vice President











--------------------------------------------------------------------------------








Schedule 2.01
Commitments


Lender
Revolving Commitment
Initial Term Commitment
Citibank, N.A.
$42,500,000
---
Bank of America, N.A.
$42,500,000
$50,000,000
PNC Bank, National Association
$33,750,000
$20,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$33,750,000
$20,000,000
U.S. Bank National Assocation
$33,750,000
$30,000,000
Wells Fargo Bank, National Association
$33,750,000
$20,000,000
Standard Chartered Bank
$25,000,000
---
The Bank of Nova Scotia
$15,000,000
$10,000,000
Goldman Sachs Bank USA
$15,000,000
---
CoBank, ACB
$12,500,000
$10,000,000
The Northern Trust Company
$12,500,000
$10,000,000
Associated Bank, N.A.
---
$20,000,000
Banco de Sabadell, S.A. Miami Branch
---
$15,000,000
The Huntington National Bank
---
$10,000,000
Total
$300,000,000
$215,000,000








--------------------------------------------------------------------------------







Schedule 3.13
Material Subsidiaries


Entity Name
Jurisdiction of Organization
Stream Global Services – AZ, Inc.
Arizona
Convergys Customer Management Group Canada Holding Inc.
Delaware
Convergys Customer Management Delaware LLC
Delaware
SGS Holdings, Inc.
Delaware
Stream International Inc.
Delaware
Stream Global Services – US, Inc.
Delaware
Stream Holdings Corporation
Delaware
Stream Global Services, Inc.
Delaware
Stream New York Inc.
Delaware
Convergys Customer Management Group Inc.
Ohio
Convergys CMG Insurance Services LLC
Ohio
Convergys Government Solutions LLC
Ohio
Convergys Customer Management International Inc.
Ohio
Encore Receivable Management, Inc.
Kansas
Intervoice, LLC
Texas








--------------------------------------------------------------------------------







Schedule 6.01
Existing Indebtedness


None.









--------------------------------------------------------------------------------


EXHIBIT A TO
THE CREDIT AGREEMENT




[FORM OF]
ASSIGNMENT AND ASSUMPTION
Reference is made to the Credit Agreement dated as of January 11, 2017 (as the
same may be further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CONVERGYS CORPORATION, the LENDERS
party thereto, and CITIBANK, N.A., as Administrative Agent. Capitalized terms
defined in the Credit Agreement and not otherwise defined herein shall have the
meanings given to those terms in the Credit Agreement.
1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
subject to and in accordance with the Credit Agreement and the terms hereof,
effective as of the Effective Date set forth below (but not prior to the
recordation of the information contained herein in the Register pursuant to
Section 9.04(b)(iv) of the Credit Agreement), (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement, the
other Loan Documents and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of the Assignor under
the respective facilities identified below (including guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, the Loan
Documents or any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). From and after the
Effective Date (i) the Assignee shall be a party to, and be bound by the
provisions of, the Credit Agreement and, to the extent of the interests assigned
by this Assignment and Assumption, have the rights and obligations of a Lender
thereunder and under the other Loan Documents and (ii) the Assignor shall,
except as otherwise provided in the Credit Agreement, to the extent of the
interests assigned by this Assignment and Assumption, relinquish its rights and
be released from its obligations under the Credit Agreement.
2. This Assignment and Assumption is being delivered to the Administrative Agent
together with (i)  the forms specified in Section 2.17(f) of the Credit
Agreement, if applicable, duly completed and executed by such Assignee, (ii) if
the Assignee is not already a Lender under the Credit Agreement, an
Administrative Questionnaire in the form supplied by the Administrative Agent,
in which the Assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Company or any other Loan Party or their respective Affiliates or the
Company’s, such Loan Party’s or such Affiliates’ respective directors, officers,
employees, agents and advisors or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws and (iii) unless otherwise agreed to by the Administrative
Agent, a processing and recordation fee of $3,500 pursuant





--------------------------------------------------------------------------------

2


to Section 9.04(b)(ii)(C) of the Credit Agreement. The Administrative Agent
shall record the information contained in this Assignment and Assumption in the
Register pursuant to Section 9.04(b)(iv) of the Credit Agreement.
3. Each of the Assignor and the Assignee confirms and agrees with each other and
the other parties to the Credit Agreement as set forth in Section 9.04(e) of the
Credit Agreement. The Assignee also represents and warrants that it satisfies
the requirement, if any, specified in the Credit Agreement that are required to
be satisfied by it in order to acquire the Assigned Interest and become a
Lender.


4. From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.


5. This Assignment and Assumption shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------

3


1.
Date of Assignment:

2.
Legal Name of Assignor:

3.
Legal Name of Assignee:

4.
Effective Date of Assignment [ ], 20[ ] (for purposes of this Assignment and
Assumption, the “Effective Date”) [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]:

5.
Assigned Interest:

Facility Assigned
Aggregate Amount of Class of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned1
Percentage Assigned of Class of Commitment/
Loans2
Revolving Commitment/Loans
$
$
%
Initial Term Commitment/Loans
$
$
%
Incremental Term Commitment/Loan
 
 
 
[Competitive Loans]3
[N/A]
[$]
[N/A]



[NAME OF ASSIGNOR]
[NAME OF ASSIGNEE]
Notices:
_____________________
_____________________
_____________________
Notices:
_____________________
_____________________
_____________________
Attention:
Fascimile:
Attention:
Fascimile:



[Signature pages follow]




_________________________
1 Must comply with Section 9.04(b)(ii)(A) of the Credit Agreement.
2 Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans of
all Lenders thereunder.
3 [Specify the Competitive Loan Assigned, including whether it is a Eurodollar
Loan or a Fixed Rate Loan.]







--------------------------------------------------------------------------------






The terms set forth above are hereby agreed to:


[NAME OF ASSIGNOR],
as Assignor,
by:_________________________
     Name:
     Title:
[NAME OF ASSIGNEE],
as Assignee,
by:_________________________
     Name:
     Title:





[Signature Page – Assignment and Assumption]



--------------------------------------------------------------------------------





[Consented to and Accepted */:




CITIBANK, N.A., as Administrative Agent,
by:_________________________
     Name:
     Title:
[ISSUING BANK(S)], as Issuing Bank,
by:_________________________
     Name:
     Title:
CONVERGYS CORPORATION,
by:_________________________
     Name:
     Title:
 



*/    To be completed to the extent consents are required under Section 9.04(b)
of the Credit Agreement.]




[Signature Page – Assignment and Assumption]



--------------------------------------------------------------------------------


EXHIBIT B TO
THE CREDIT AGREEMENT


[FORM OF] BORROWING REQUEST
Date: _________________, _______
To:
Citibank, N.A.
1615 Brett Road Building #3
New Castle, DE 19720

via facsimile: (212) 994-0961
via e-mail: GLAgentOfficeOps@citi.com

Attention of Bank Loan Syndications Department
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of January 11, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Convergys Corporation (the “Company”), the Lenders party
thereto, and Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms defined in the Credit Agreement, and
not otherwise defined herein shall have the meanings given to those terms in the
Credit Agreement. This notice constitutes a Borrowing Request, and the Borrower
specified below hereby requests a Borrowing under the Credit Agreement pursuant
to Section 2.03 thereof. In that connection, such Borrower specifies the
following information with respect to such Borrowing requested hereby:
1.
Borrower4:
____________________________
2.
Class of Borrowing5:
____________________________
3.
Date of Borrowing6:
____________________________
4.
Aggregate principal amount of Borrowing7:
$ ____________________________
5.
Type of Borrowing8:
____________________________
6.
Interest Period and the last day thereof9:
____________________________

_________________________
4 Specify the Borrower delivering the Borrowing Request.
5 Specify Revolving Loans or Term Loans. Only the Company may borrow Term Loans.
6 Must be a Business Day.
7 Must comply with Sections 2.01 and 2.02(c) of the Credit Agreement.
8 Specify ABR Borrowing or Eurodollar Borrowing. If no election as to the Type
of Borrowing is specified, then the requested Borrowing shall be an ABR
Borrowing.
9 Applicable to Eurodollar Borrowings only. Shall be subject to the definition
of "Interest Period" and can be a period of one, two, three or six months (or,
with the consent of each applicable Lender, twelve months or a period less than
one month). If an Interest Period is not specified, then the Borrower shall be
deemed to have selected an Interest Period of one month's duration. May not end
after the applicable Maturity Date.





--------------------------------------------------------------------------------

4




7.
Location and number of the applicable Borrower’s account to which proceeds of
the requested Borrowing are to be disbursed:
[Name of Bank]
(Account No.:_________________)

The Company [and the Borrower specified above] hereby certify that the
conditions specified in paragraphs (a) and (b) of Section 4.03 of the Credit
Agreement have been satisfied.
[Signature page follows]





--------------------------------------------------------------------------------






This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement executed as of the date set forth above.


Very truly yours,


CONVERGYS CORPORATION
By:
 
 
 
 
Name:
 
Title:



 
[BORROWER]
By:
 
 
 
 
Name:
 
Title:





[Signature Page to Borrowing Request]



--------------------------------------------------------------------------------


EXHIBIT C TO
THE CREDIT AGREEMENT


GUARANTEE AND CONTRIBUTION AGREEMENT (this “Agreement”) dated as of January 11,
2017, among CONVERGYS CORPORATION, an Ohio corporation (the “Company”), each of
the SUBSIDIARIES of the Company that is listed on Schedule I hereto or that
becomes a party hereto after the date hereof and CITIBANK, N.A., as
administrative agent (the “Administrative Agent”) for the Lenders (as defined in
the Credit Agreement referred to below).
Reference is made to the Credit Agreement dated as of January 11, 2017, (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto
(the “Lenders”) and Citibank, N.A., as Administrative Agent. Capitalized terms
used herein and not defined herein (including Annex I hereto) shall have the
meanings given to such terms in the Credit Agreement.
For purposes of this Agreement, “Guarantors” means, collectively, the Company
(except that, notwithstanding anything herein to the contrary, the Company shall
not Guarantee or be a Guarantor with respect to any obligations for which it is
the primary obligor) and the Subsidiaries of the Company listed on Schedule I
hereto or that becomes a party hereto after the date hereof (except that,
notwithstanding anything herein to the contrary, any such Subsidiary that is a
Borrower shall not Guarantee or be a Guarantor with respect to any obligations
for which it is the primary obligor).
The Lenders and Issuing Banks have agreed to extend credit to the Borrowers
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. The Company will derive substantial benefit from the extension
of Credit to the Designated Subsidiaries pursuant to the Credit Agreement. Each
of the Guarantors (other than the Company) is a Subsidiary and acknowledges that
it will derive substantial benefit from the extension of credit to the Borrowers
pursuant to the Credit Agreement. The obligations of the Lenders and the Issuing
Banks to extend such credit are conditioned on, among other things, the
execution and delivery by the Guarantors of a Guarantee Agreement in the form
hereof. As consideration therefor and in order to induce the Lenders and Issuing
Banks to extend such credit, the Guarantors are willing to execute this
Agreement.
Accordingly, the parties hereto agree as follows:
SECTION 1. Guarantee. Each Guarantor irrevocably and unconditionally guarantees
(the “Guarantee”), jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, by way of independent payment obligations,
(a) the due and punctual payment by the Borrowers of (i) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether such interest is allowed or allowable as a claim in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or







--------------------------------------------------------------------------------

2


otherwise, (ii) each payment required to be made by the Borrowers under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral, and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether such monetary
obligations are allowed or allowable as a claim in such proceeding), of the
Borrowers under the Credit Agreement or any of the other Loan Documents, (b) the
due and punctual performance of all covenants, agreements, obligations and
liabilities of the Borrowers under or pursuant to the Credit Agreement or any of
the other Loan Documents, (c) the due and punctual payment and performance of
all the covenants, agreements, obligations and liabilities of each other
Guarantor under or pursuant to this Agreement or any of the other Loan Documents
and (d) the due and punctual payment and performance of all obligations of the
Company or any Subsidiary under each Hedging Agreement entered into not in
violation of Section 6.07 of the Credit Agreement with any counterparty that was
a Lender (or an Affiliate thereof) at the time such Hedging Agreement was
entered into (all the monetary and other obligations described in the preceding
clauses (a) through (d) being collectively called the “Obligations”). Each
Guarantor further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon the Guarantee notwithstanding any extension or renewal of any
Obligation. Notwithstanding the foregoing, in the case of any Excluded Swap
Guarantor, the term “Obligations” shall not include Excluded Swap Obligations of
such Excluded Swap Guarantor.
SECTION 2. Obligations Not Waived. To the fullest extent permitted by applicable
law, each Guarantor waives presentment to, demand of payment from and protest to
the Borrowers or any other Guarantor of any of the Obligations, and also waives
notice of acceptance of the Guarantee and notice of protest for nonpayment. To
the fullest extent permitted by applicable law, the obligations of each
Guarantor hereunder shall not be affected by (a) the failure of the
Administrative Agent, any Lender or any Issuing Bank to assert any claim or
demand or to enforce or exercise any right or remedy against the Borrowers or
any other Guarantor under the provisions of the Credit Agreement, any other Loan
Document or otherwise, (b) any extension or renewal of any of the Obligations or
(c) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, the Credit Agreement, this Agreement, any
other Loan Document, any Guarantee or any other agreement, including with
respect to any other Guarantor under this Agreement.
SECTION 3. Guarantee of Payment. Each Guarantor further agrees that the
Guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent,
any Lender or any Issuing Bank to any of the security held for payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent,





--------------------------------------------------------------------------------

3


any Lender or any Issuing Bank in favor of the Borrowers, any Guarantor or any
other Person.
SECTION 4. No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Administrative Agent, any Lender or any
Issuing Bank to assert any claim or demand or to enforce any remedy under the
Credit Agreement, any other Loan Document or any other agreement, by any law or
regulation of any jurisdiction or any other event affecting any term of the
Obligations, by any waiver or modification of any provision of any thereof, by
any default, failure or delay, wilful or otherwise, in the performance of the
Obligations, or by any other act, omission or delay that may or might in any
manner or to any extent vary the risk of any Guarantor or that would otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of all the Obligations) or which would
impair or eliminate any right of any Guarantor to subrogation.
SECTION 5. Defenses of Borrowers Waived. To the fullest extent permitted by
applicable law, each of the Guarantors waives any defense based on or arising
out of any defense of any Borrower or any Guarantor or the unenforceability of
the Obligations or any part thereof from any cause, or the cessation from any
cause of the liability of any Borrower or any Guarantor or any other
circumstances that might constitute a defense of any Borrower or any Guarantor,
other than the indefeasible payment in full in cash of all the Obligations. The
Administrative Agent, the Lenders and the Issuing Banks may, at their election,
compromise or adjust any part of the Obligations, make any other accommodation
with any Borrower or any other Guarantor or exercise any other right or remedy
available to them against any Borrower or any Guarantor, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent that all the Obligations have been indefeasibly paid in full in cash.
Pursuant to applicable law, each of the Guarantors waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against any Borrower or
any other Guarantor.
SECTION 6. Agreement to Pay. In furtherance of the foregoing and not in
limitation of any other right that the Administrative Agent, any Lender or any
Issuing Bank has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any Guarantor to pay any Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, each Guarantor hereby promises to and will, upon
receipt of written demand





--------------------------------------------------------------------------------

4


by the Administrative Agent, forthwith pay, or cause to be paid, to the
Administrative Agent, for distribution to the applicable Credit Parties, in
cash, the amount of such unpaid Obligations.
SECTION 7. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 9), the Company agrees that in the event a payment shall be
made by any other Guarantor under this Agreement, the Company shall indemnify
such Guarantor for the full amount of such payment and, until such
indemnification obligation shall have been satisfied, such Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment.
SECTION 8. Contribution and Subrogation. Each Guarantor other than the Company
(a “Contributing Guarantor”) agrees (subject to Section 9) that, in the event a
payment shall be made by any other Guarantor other than the Company under this
Agreement, and such other Guarantor (the “Claiming Guarantor”) shall not have
been fully indemnified by the Company as provided in Section 7, each
Contributing Guarantor shall, to the extent the Claiming Guarantor shall not
have been so indemnified by the Company, indemnify the Claiming Guarantor in an
amount equal to the amount of such payment, multiplied by a fraction of which
the numerator shall be the net worth of such Contributing Guarantor on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 22, the date of the Supplement hereto executed and delivered by such
Guarantor) and the denominator shall be the aggregate net worth of all the
Guarantors other than the Company on the date hereof (or, in the case of any
Guarantor becoming a party hereto pursuant to Section 22, the date of the
Supplement hereto executed and delivered by such Guarantor). Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this Section 8
shall be subrogated to the rights of such Claiming Guarantor under Section 7 to
the extent of such payment. Notwithstanding anything herein to the contrary, to
the extent that any Claiming Guarantor’s right to indemnification under this
Section 8 arises from a payment made by such Claiming Guarantor to satisfy
Obligations of the type described in clause (d) of the definition thereof, only
those Contributing Guarantors for whom such Obligations do not constitute
Excluded Swap Obligations shall indemnify such Claiming Guarantor.
SECTION 9. Subordination. Notwithstanding any provision of this Agreement to the
contrary, all rights of the Guarantors under Sections 7 and 8 and all other
rights of indemnity, reimbursement, contribution or subrogation under applicable
law or otherwise shall be fully subordinated and junior in right of payment to
the prior indefeasible payment in full in cash of all the other Obligations. In
addition, any indebtedness of the Borrowers or any Guarantor now or hereafter
held by any other Guarantor is hereby subordinated in right of payment to the
prior payment in full in cash of all the Obligations. If any amount shall
erroneously be paid to any Guarantor on account of (a) such subrogation,
contribution, reimbursement, indemnity or similar right or (b) any such
indebtedness of the Borrowers or any Guarantor, such amount shall be held in
trust for the benefit of the Credit Parties and shall forthwith be paid to the





--------------------------------------------------------------------------------

5


Administrative Agent to be credited against the payment of the Obligations,
whether matured or unmatured, in accordance with the terms of the Loan
Documents. No failure on the part of any Borrower or any Guarantor to make the
payments required by Section 6, 7 or 8 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder, and each
Guarantor shall remain liable for the full amount of the obligations of such
Guarantor hereunder.
Section 10. Information. Each of the Guarantors assumes all responsibility for
being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent, the Lenders or the Issuing Banks will have any duty to
advise any of the Guarantors of information known to it or any of them regarding
such circumstances or risks.
Section 11. Representations and Warranties. Each of the Guarantors represents
and warrants as to itself that all representations and warranties relating to it
contained in the Credit Agreement are true and correct.
Section 12. Termination. This Agreement, including the Guarantees, (a) shall,
subject to clause (b) below, terminate when all the Obligations have been
indefeasibly paid in full in cash and the Lenders and Issuing Banks have no
further commitment to extend credit under the Credit Agreement and (b) shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Credit Party or any Guarantor upon the bankruptcy or
reorganization of any Borrower, any Guarantor or otherwise.
Section 13. Binding Effect; Several Agreement; Assignments. All covenants,
promises and agreements by or on behalf of the parties hereto that are contained
in this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
(i) as to the Company or any Subsidiary listed on Schedule I hereto as of
Effective Date as the case may be, when a counterpart hereof executed on behalf
of the Company or a counterpart hereof executed on behalf of such other
Guarantor, as the case may be, shall have been delivered to the Administrative
Agent, and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon the Company, such
other Guarantor and the Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of the Company, such other Guarantor,
the Administrative Agent, the Lenders and the Issuing Banks, and their
respective successors and assigns, except that neither the Company nor any such
other Guarantor shall have the right to assign or otherwise transfer its rights
or obligations hereunder or any interest herein (and any such attempted
assignment shall be null and void) and (ii) as to any Guarantor that becomes a
party hereto after the Effective Date,





--------------------------------------------------------------------------------

6


when a counterpart of a Supplement referred to in Section 22 executed on behalf
of such Guarantor shall have been delivered to the Administrative Agent, and a
counterpart of such Supplement shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Guarantor and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Guarantor, the Administrative Agent, the Lenders
and the Issuing Banks, and their respective successors and assigns, except that
such Guarantor shall not have the right to assign or otherwise transfer its
rights or obligations hereunder or any interest herein (and any such attempted
assignment shall be null and void). This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of the Company or any other Guarantor and without affecting the
obligations of the Company or any other Guarantor hereunder.
SECTION 14. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, any other Credit Party or any Guarantor in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, any other Credit Party or any Guarantor hereunder
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Company or any other Guarantor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on the Company or any other Guarantor in any case shall entitle the Company or
such Guarantor to any other or further notice or demand in similar or other
circumstances.
(b)     Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into among the
Company, the Guarantor or Guarantors with respect to which such waiver,
amendment or modification relates and the Administrative Agent, with the prior
written consent of the Required Lenders (except as otherwise provided in the
Credit Agreement).
SECTION 15. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 16. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to each Guarantor (other than the Company)
shall be given to it in care of the Company as provided in Section 9.01 of the
Credit Agreement.





--------------------------------------------------------------------------------

7


SECTION 17. Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by the Company and each other Guarantor
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Administrative Agent, the Lenders,
the Issuing Banks and each Guarantor, shall survive the execution and delivery
of this Agreement and the making by the Lenders of the Loans or the issuance by
an Issuing Bank of any Letter of Credit regardless of any investigation made by
any of them or on their behalf, and notwithstanding that the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as any Letter of Credit or any principal of or any accrued interest on
any Loan or any other fee or amount payable under this Agreement or any other
Loan Document is outstanding and unpaid and as long as the Commitments have not
been terminated.
(b)     In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 18. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 13. Delivery of an executed signature page to this Agreement by
facsimile or other electronic imaging, if arrangements for doing so have been
approved by the Administrative Agent, shall be as effective as delivery of a
manually executed counterpart of this Agreement.
SECTION 19. Rules of Interpretation. The rules of interpretation specified in
Sections 1.02, 1.03 and 1.04 of the Credit Agreement shall be applicable to this
Agreement.
SECTION 20. Jurisdiction; Consent to Service of Process. (a) Each of the Company
and each other Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby





--------------------------------------------------------------------------------

8


irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Lender or any
Issuing Bank may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Borrower or any Guarantor
or its properties in the courts of any jurisdiction.
(b)     Each of the Company and each other Guarantor irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (a) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(c)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 16. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 21. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 21.
SECTION 22. Additional Guarantors. Pursuant to Section 5.09 of the Credit
Agreement, each Material Subsidiary (other than (i) a Foreign Subsidiary,
(ii) any Subsidiary of a Foreign Subsidiary and (iii) any Subsidiary that is
incorporated or otherwise organized under the laws of the United States or its
territories or possessions that is a disregarded entity for U.S. federal income
tax purposes that has no material assets other than the capital stock of one or
more “controlled foreign corporations” for purposes of the Code) that was not in
existence or not a Material Subsidiary on the





--------------------------------------------------------------------------------

9


Effective Date is required promptly to enter into this Agreement as a Guarantor
upon becoming a Material Subsidiary. Upon execution and delivery after the date
hereof by the Administrative Agent and any such Material Subsidiary of an
instrument in the form of Annex II hereto, such Material Subsidiary shall become
a Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any instrument adding an
additional Guarantor as a party to this Agreement shall not require the consent
of the Company or any other Guarantor hereunder. The rights and obligations of
the Company and each other Guarantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Guarantor as a party to this
Agreement.
SECTION 23. Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other Indebtedness at any time owing by such
Lender or Affiliate to or for the credit or the account of any Guarantor against
any or all the obligations of such Guarantor now or hereafter existing under
this Agreement and the other Loan Documents held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured. The
rights of each Lender under this Section 23 are in addition to other rights and
remedies (including other rights of set-off) that such Lender may have.
SECTION 24. Taxes. Each Guarantor agrees that the provisions of Section 2.17 of
the Credit Agreement shall apply equally to such Guarantor with respect to
payments made by it hereunder.
[Remainder of page intentionally left blank]
    





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
CONVERGYS CORPORATION,

    by
            
        Name:
        Title:
CONVERGYS CUSTOMER MANAGEMENT GROUP INC.,

    by
            
        Name:
        Title:
ENCORE RECEIVABLE MANAGEMENT, INC.,

    by
            
        Name:
        Title:
CONVERGYS GOVERNMENT SOLUTIONS LLC,

    by
            
        Name:
        Title:
INTERVOICE, LLC,

    by
            
        Name:
        Title:


[Signature Page – Guarantee and Contribution Agreement]



--------------------------------------------------------------------------------





CONVERGYS CUSTOMER MANAGEMENT INTERNATIONAL INC.,

    by
            
        Name:
        Title:
CONVERGYS CUSTOMER MANAGEMENT GROUP CANADA HOLDING INC.,

    by
            
        Name:
        Title:
CONVERGYS CUSTOMER MANAGEMENT DELAWARE LLC,

    by
            
        Name:
        Title:
SGS HOLDINGS, INC.,

    by
            
        Name:
        Title:
STREAM INTERNATIONAL INC.,

    by
            
        Name:
        Title:




[Signature Page – Guarantee and Contribution Agreement]



--------------------------------------------------------------------------------





STREAM GLOBAL SERVICES – US, INC.,

    by
            
        Name:
        Title:
STREAM GLOBAL SERVICES – AZ, INC.,

    by
            
        Name:
        Title:
STREAM HOLDINGS CORPORATION,

    by
            
        Name:
        Title:
STREAM GLOBAL SERVICES, INC.,

    by
            
        Name:
        Title:
STREAM NEW YORK INC.,

    by
            
        Name:
        Title:






[Signature Page – Guarantee and Contribution Agreement]



--------------------------------------------------------------------------------





CONVERGYS CMG INSURANCE SERVICES LLC,

    by
            
        Name:
        Title:




[Signature Page – Guarantee and Contribution Agreement]



--------------------------------------------------------------------------------






CITIBANK, N.A., as Administrative Agent,

    by
            
        Name:
        Title:




[Signature Page – Guarantee and Contribution Agreement]



--------------------------------------------------------------------------------


Schedule I to the
Guarantee and Contribution Agreement


GUARANTORS


Convergys Customer Management Group Inc.
Encore Receivable Management, Inc.
Convergys Government Solutions LLC
Intervoice, LLC
Convergys Customer Management International Inc.
Convergys Customer Management Group Canada Holding Inc.
Convergys Customer Management Delaware LLC
SGS Holdings, Inc.
Stream International Inc.
Stream Global Services – US, Inc.
Stream Global Services – AZ, Inc.
Stream Holdings Corporation
Stream Global Services, Inc.
Stream New York Inc.
Convergys CMG Insurance Services LLC
 




--------------------------------------------------------------------------------


Annex I to the
Guarantee and Contribution Agreement


ADDITIONAL DEFINED TERMS




“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any rule, regulation, or order promulgated
thereunder, in each case as amended from time to time.


“Excluded Swap Guarantor” shall mean any Guarantor all or a portion of whose
Guarantee of any obligations arising under or otherwise with respect to any
Hedging Agreement (or any Guarantee thereof) is now or hereafter becomes illegal
(disregarding for purposes of assessing any such illegality the last sentence of
Section 1 of this Agreement) under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).


“Excluded Swap Obligations” shall mean, with respect to any Guarantor, any
obligations arising under or otherwise with respect to any Hedging Agreement if,
and to the extent that, all or a portion of the Guarantee by such Guarantor of
such obligations (or any Guarantee thereof) is now or hereafter becomes illegal
(disregarding for purposes of assessing any such illegality the last sentence of
Section 1 of this Agreement) under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof). If any such obligation
arises under a master agreement governing more than one hedging arrangement,
such exclusion shall apply only to the portion of such obligation that is
attributable to hedging arrangements for which such Guarantee is or becomes
illegal.







--------------------------------------------------------------------------------


Annex II to the
Guarantee and Contribution Agreement


SUPPLEMENT No. [ ] (this “Supplement”) dated as of [                ], to the
Guarantee and Contribution Agreement dated as of January 11, 2017 (the
“Guarantee Agreement”), among CONVERGYS CORPORATION, an Ohio corporation (the
“Company”), each of the SUBSIDIARIES of the Borrower that is listed on Schedule
I thereto or that became a party thereto after the date thereof, and CITIBANK,
N.A., as administrative agent (the “Administrative Agent”) for the Lenders (as
defined in the Credit Agreement referred to below).
Reference is made to the Credit Agreement dated as of January 11, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the lenders from time to time party thereto (the
“Lenders”), and Citibank, N.A., as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee
Agreement referred to therein.
The Company and the other Guarantors have entered into the Guarantee Agreement
in order to induce the Lenders to make Loans and the Issuing Banks to issue
Letters of Credit. Pursuant to Section 5.09 of the Credit Agreement and
Section 22 of the Guarantee Agreement, each Material Subsidiary (other than
(i) a Foreign Subsidiary, (ii) any Subsidiary of a Foreign Subsidiary and
(iii) any Subsidiary that is incorporated or otherwise organized under the laws
of the United States or its territories or possessions that is a disregarded
entity for U.S. federal income tax purposes that has no material assets other
than the capital stock of one or more “controlled foreign corporations” for
purposes of the Code) that was not in existence or not a Material Subsidiary on
the Effective Date is required promptly to enter into the Guarantee Agreement as
a Guarantor upon becoming such a Material Subsidiary. Section 22 of the
Guarantee Agreement provides that additional Subsidiaries may become Guarantors
under the Guarantee Agreement by execution and delivery of an instrument in the
form of this Supplement. The undersigned Subsidiary (the “New Guarantor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement and the Guarantee Agreement to become a Guarantor under the Guarantee
Agreement in order to induce the Lenders to make additional Loans and the
Issuing Banks to issue additional Letters of Credit, and as consideration for
Loans previously made and Letters of Credit previously issued.
Accordingly, the Administrative Agent and the New Guarantor agree as follows:
SECTION 1. In accordance with Section 22 of the Guarantee Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that





--------------------------------------------------------------------------------

2


the representations and warranties made by it as a Guarantor thereunder are true
and correct on and as of the date hereof. Each reference to a “Guarantor” in the
Guarantee Agreement shall be deemed to include the New Guarantor. The Guarantee
Agreement is hereby incorporated herein by reference.
SECTION 2. The New Guarantor represents and warrants to the Administrative
Agent, the Lenders and the Issuing Banks that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.
SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Administrative Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.
SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.
SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 16 of the Guarantee Agreement. All communications
and notices hereunder to the New Guarantor shall be given to it in care of the
Company.
SECTION 8. The New Guarantor agrees to reimburse the Administrative Agent for
its out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, disbursements and other charges of counsel for the
Administrative Agent.
[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.
[Name Of New Guarantor],

    by
            
        Name:
        Title:

CITIBANK, N.A., as Administrative Agent,

    by
            
        Name:
        Title:
        









--------------------------------------------------------------------------------


EXHIBIT D TO
THE CREDIT AGREEMENT




[FORM OF] INTEREST ELECTION REQUEST


Date: _________________, _______
To:
Citibank, N.A.
1615 Brett Road Building #3
New Castle, DE 19720

via facsimile: (212) 994-0961
via e-mail: GLAgentOfficeOps@citi.com

Attention of Bank Loan Syndications Department


Re:
Convergys Corporation

Reference is made to the Credit Agreement, dated as of January 11, 2017 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Convergys Corporation (the “Company”), the
Lenders party thereto, and Citibank, N.A., as administrative agent. Capitalized
terms defined in the Credit Agreement and not otherwise defined herein shall
have the meanings given to those terms in the Credit Agreement.
This notice constitutes an Interest Election Request and the Borrower specified
below hereby gives you notice, irrevocably, pursuant to Section 2.08 of the
Credit Agreement, that it requests the conversion or continuation of a
[Revolving] [Term] Borrowing under the Credit Agreement, and in connection
therewith the Borrower specifies the following information with respect to such
Borrowing and each resulting Borrowing:
1. Borrower delivering this Interest Election request:10
 
2. Borrowing to which this request applies:
 
Principal Amount:
$
Type11:
 
Interest Period12:
 

_________________________
10 Specify the Borrower delivering this Interest Election Request.
11 Specify whether the Borrowing to which this request applies is an ABR
Borrowing or a Eurodollar Borrowing.
12 In the case of a Eurodollar Borrowing, specify the last day of the current
Interest Period therefor.









--------------------------------------------------------------------------------





2. Effective date of this election13:
 
3. Resulting Borrowing[s]14
 
Principal Amount15:
$
Type16:
 
Interest Period17:
 

[Signature page follows]












































_________________________
13 Must be a Business Day.
14 If different options are being elected with respect to different portions of
the Borrowing specified in item 1 above, provide the information required by
this item 3 for each resulting Borrowing. Each resulting Borrowing shall be in
an aggregate amount that is an integral multiple of, and not less than, the
amount specified for a Borrowing of such Class and Type in Section 2.02(c) of
the Credit Agreement.
15 Indicate the principal amount of the resulting Borrowing and the percentage
of the Borrowing in item 1 above.
16 Specify whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing.
17 Applicable to Eurodollar Borrowings only. Shall be subject to the definition
of “Interest Period” and can be a period of one, two, three or six months (or,
with the consent of each applicable Lender, twelve months or a period less than
one month). If an Interest Period is not specified, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month's duration. May
not end after the applicable Maturity Date.





--------------------------------------------------------------------------------






Very truly yours,
[BORROWER]
By:
 
 
 
 
Name:
 
Title:







[Signature Page to Interest Election Request]



--------------------------------------------------------------------------------


EXHIBIT E TO
THE CREDIT AGREEMENT




[FORM OF] SOLVENCY CERTIFICATE
 January 11, 2017
This Solvency Certificate (this “Certificate”) is delivered pursuant to
Section 4.02(a)(ii) of the Credit Agreement dated as of January 11, 2017, among
Convergys Corporation, an Ohio corporation (the “Company”), Citibank, N.A., as
Administrative Agent, and the other Lenders party thereto. Unless otherwise
defined herein, capitalized terms used in this Certificate shall have the
meanings set forth in the Credit Agreement.
I, Andre S. Valentine, solely in my capacity as the Chief Financial Officer of
the Company, do hereby certify on behalf of the Company that as of the date
hereof, after giving effect to the consummation of the Transactions contemplated
by the Credit Agreement to occur on the date hereof:
1.    The sum of the debt and liabilities, subordinated, contingent or
otherwise, of the Company and the Subsidiaries, on a consolidated basis, does
not exceed either the fair value or the present fair salable value of the
present assets of the Company and the Subsidiaries, on a consolidated basis.
2.    Each of the fair value and the present fair salable value of the present
assets of the Company and the Subsidiaries, on a consolidated basis, is greater
than the total amount that will be required to pay the probable debt and
liabilities, subordinated, contingent or otherwise, of the Company and the
Subsidiaries as they become absolute and matured.
3.    The capital of the Company and the Subsidiaries, on a consolidated basis,
is not unreasonably small in relation to their business as contemplated on the
date hereof, and the Company and the Subsidiaries have sufficient capital to
reasonably ensure that they will continue to be a going concern.
4.    The Company and the Subsidiaries, on a consolidated basis, have not
incurred and do not intend to incur, or believe that they will incur, debts
including current obligations, beyond their ability to pay such debts as they
become due (whether at maturity or otherwise).
5.    The Company and the Subsidiaries, on a consolidated basis, are “solvent”
within the meaning given to that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances.
6.    For purposes of this Certificate, the amount of any contingent liability
has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability (irrespective of
whether such contingent liabilities meet the criteria for accrual under
Statement of Financial Accounting Standards No. 5).






--------------------------------------------------------------------------------





7.    In reaching the conclusions set forth in this Certificate, I have reviewed
the Loan Documents and the consolidated financial statements of the Company
described in Section 3.04 of the Credit Agreement (the “Financial Statements”)
and have made such other investigations and inquiries as I have deemed
appropriate, having taken into account the nature of the particular business
anticipated to be conducted by the Company and the Subsidiaries after the
consummation of the Transactions contemplated by the Credit Agreement to occur
on the date hereof. I am familiar with the financial performance and prospects
of the Company and its Subsidiaries and hereby confirm that the Financial
Statements were prepared in good faith and fairly present, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of the dates for the periods
referred to therein in accordance with GAAP.
8.    The financial information and assumptions that underlie and form the basis
for the representations made in this Certificate were fair and reasonable when
made and were made in good faith and continue to be fair and reasonable as of
the date hereof.
9.    I confirm and acknowledge that the Administrative Agent and the Lenders
are relying on the truth and accuracy of this Certificate in connection with the
Loans and Commitments under the Credit Agreement.
[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.
CONVERGYS CORPORATION


By: ____________________
Name: Andre S. Valentine
Title: Chief Financial Officer









--------------------------------------------------------------------------------


EXHIBIT F TO
THE CREDIT AGREEMENT




[FORM OF] DESIGNATION AGREEMENT
[DATE]
To each of the Lenders and Issuing Banks
party to the Credit Agreement
(as defined below) and to Citibank, N.A.
as Agent for such Lenders and Issuing Banks
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of January 11, 2017 (as the
same may be further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among CONVERGYS CORPORATION, the LENDERS
party thereto and CITIBANK, N.A., as Administrative Agent. Capitalized terms
defined in the Credit Agreement and not otherwise defined herein shall have the
meanings given to those terms in the Credit Agreement. This Designation
Agreement (this “Designation Agreement”) is delivered pursuant to Section 9.18
of the Credit Agreement. For purposes of this Designation Agreement, the term
“Lender” includes any Issuing Bank.
Please be advised that the Company hereby designates its undersigned
wholly-owned Subsidiary, [●] (“Designated Subsidiary”), as a “Designated
Subsidiary” under and for all purposes of the Credit Agreement.
The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby agree to observe, perform and become subject to each of
the obligations imposed upon a “Designated Subsidiary” and, to the extent
relating to it, imposed upon a “Borrower” under the Credit Agreement and agrees
to be bound by the terms and conditions of the Credit Agreement. In furtherance
of the foregoing, the Designated Subsidiary hereby represents and warrants to
each Lender as follows:
(a)    The Designated Subsidiary is duly organized, validly existing and in good
standing under the laws of [●], having an address as set forth on the signature
page hereof.
(b)    The execution, delivery and performance by the Designated Subsidiary of
this Designation Agreement, the Credit Agreement and any promissory notes to be
delivered by it (a) are within the Designated Subsidiary’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder, action, (b) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as will have been obtained or
made on or prior to the date hereof and are in full force and effect, (c) will
not violate any applicable law or regulation or the charter, by-laws or other





--------------------------------------------------------------------------------





organizational documents of the Designated Subsidiary or any order of any
Governmental Authority, (d) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Designated Subsidiary
or its assets, or give rise to a right thereunder to require any payment to be
made by the Designated Subsidiary, and (e) will not result in the creation or
imposition of any Lien on any asset of the Designated Subsidiary. This
Designation Agreement has been duly executed and delivered by the Designated
Subsidiary.
(c)    This Designation Agreement is, and any promissory notes to be delivered
by the Designated Subsidiary when delivered will be, legal, valid and binding
obligations of the Designated Subsidiary, enforceable against the Designated
Subsidiary in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
(d)    There is no pending or, to the knowledge of the Designated Subsidiary,
threatened action or proceeding affecting the Designated Subsidiary or any of
its Subsidiaries before any court, governmental agency or arbitrator which
purports to affect the legality, validity or enforceability of this Designation
Agreement or the Credit Agreement.
This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.
Very truly yours,
CONVERGYS CORPORATION
By
 
Name:
 
Title:



[DESIGNATED SUBSIDIARY]
By
 
Name:
 
Title:
 
[Address]












--------------------------------------------------------------------------------


EXHIBIT G-1 TO
THE CREDIT AGREEMENT




[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of January [l], 2017
(as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among CONVERGYS
CORPORATION, the LENDERS party thereto, and CITIBANK, N.A., as Administrative
Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a 10-percent shareholder of
[the Borrower] within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation described in Section 881(c)(3)(C) of
the Code.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent in writing, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:


Name:
Title:
Date:    , 20[ ]







--------------------------------------------------------------------------------


EXHIBIT G-2 TO
THE CREDIT AGREEMENT




[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of January [l], 2017
(as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among CONVERGYS
CORPORATION, the LENDERS party thereto, and CITIBANK, N.A., as Administrative
Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a 10-percent shareholder of [the Borrower] within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]


By:


Name:
Title:
Date:    , 20[ ]







--------------------------------------------------------------------------------


EXHIBIT G-3 TO
THE CREDIT AGREEMENT




[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of January [l], 2017
(as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among CONVERGYS
CORPORATION, the LENDERS party thereto, and CITIBANK, N.A., as Administrative
Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a 10-percent shareholder of [the Borrower] within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:


Name:
Title:
Date:    , 20[ ]







--------------------------------------------------------------------------------


EXHIBIT G-4 TO
THE CREDIT AGREEMENT




[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of January [l], 2017
(as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among CONVERGYS
CORPORATION, the LENDERS party thereto, and CITIBANK, N.A., as Administrative
Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its direct or indirect partners/members
is a 10-percent shareholder of [the Borrower] within the meaning of Section
871(h)(3)(B) of the Code and (v) none of its direct or indirect partners/members
is a controlled foreign corporation described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner's/member's beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent in writing, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By:


Name:
Title:
Date:    , 20[ ]



